Exhibit 10.1

PURCHASE AND SALE AGREEMENT

Between

FSP PHOENIX TOWER LIMITED PARTNERSHIP,

SELLER

And

PKY 3200 SW FREEWAY, LLC

BUYER

Premises:

Phoenix Tower

3200 Southwest Freeway

Houston, Texas

December 3, 2012

NOTE THIS DRAFT PURCHASE AND SALE AGREEMENT AND OTHER DRAFT PURCHASE AND SALE
AGREEMENTS, AND/OR ANY CORRESPONDENCE, WRITINGS, COMMUNICATIONS OR OTHER
DOCUMENTS DELIVERED OR EXCHANGED BETWEEN SELLER AND BUYER AND THEIR RESPECTIVE
COUNSEL SHALL IN NO EVENT BE DEEMED TO BE AN OFFER OR AN AGREEMENT TO SELL OR TO
ENTER INTO A CONTRACT OF SALE ON THE TERMS SET FORTH HEREIN OR OTHERWISE AND NO
SALE, OR AGREEMENT TO SELL, SHALL BE BINDING ON EITHER SELLER OR BUYER EXCEPT
AND UNTIL AS EXPRESSLY SET FORTH IN SECTION 17.10 OF THIS DRAFT CONTRACT OF
SALE.



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made as of the 3rd day of
December, 2012 (the “Effective Date”), by and between FSP PHOENIX TOWER LIMITED
PARTNERSHIP, a Texas limited partnership (“Seller”) and PKY 3200 SW FREEWAY,
LLC, a Delaware limited liability company (“Buyer”). CHICAGO TITLE INSURANCE
COMPANY (the “Escrow Agent”) joins in this Agreement for the limited purposes
set forth in Section 15.

BACKGROUND

A. This Agreement is made with reference to all of Seller’s interest in and to
the following real and personal property (collectively, the “Property”):

(1) All that land which is located in Harris County, Texas and known as Phoenix
Tower, 3200 Southwest Freeway, as more particularly described in Exhibit A
hereto, together with all easements, rights and privileges appurtenant thereto
(the “Land”);

(2) The building (the “Building”), together with all improvements, structures,
fixtures and parking areas located on the Land, if any, and appurtenant thereto
(the Building and such improvements, structures, fixtures and parking areas
being hereinafter collectively referred to as the “Improvements,” and the Land
and the Improvements being hereinafter collectively referred to as the “Real
Property”);

(3) That certain Ground Lease dated May 1, 1984 by and between Greenway Plaza,
Ltd., as lessor and Greenway Building Joint Venture, as lessee, as heretofore
assigned to Seller (as amended to date, the “Ground Lease”);

(4) That certain Parking Lease Agreement dated April 30, 1998 between Camden
Property Trust, as landlord, and Peak Phoenix Tower, L.P., as tenant, as
heretofore assigned to Seller (as amended to date, the “Parking Lease”);

(5) That certain Equipment Master Lease Agreement dated January 12, 2011,
between Mobilease, Inc. (“Equipment Lessor”) and Seller, related to certain
fitness equipment, as more particularly described therein (the “Equipment
Lease”)

(6) The tenant leases relating to the Improvements, and other occupancy
agreements with tenants occupying or using all or any portion of the Real
Property together with all amendments thereto (collectively, the “Leases”), and
any guaranties applicable thereto and all security deposits, letters of credit,
advance rental, or like payments held by Seller (collectively, the “Security
Deposits”), if any, held by Seller in connection with the Leases, being the
leases referred to on the list attached hereto as Exhibit B;

(7) All fixtures, equipment, furniture, furnishings, appliances, supplies and
other personal property of every nature and description attached or pertaining
to, or otherwise used in connection with, the Real Property, owned by Seller and
located within the Real Property but expressly excluding any of the foregoing
owned or leased by any tenant and any personal property owned by a third party
and leased to Seller (the “Personalty”); and

 

-2-



--------------------------------------------------------------------------------

(8) All intangible rights and property used or useful in connection with the
foregoing, including, without limitation, all development rights, contract
rights, guarantees, licenses, plans, drawings permits and warranties and all of
Seller’s rights, title and interest, if any, in and to any service marks, logos
or any trade names but not including any reference to “FSP” (the “Intangible
Property”).

B. Seller is prepared to sell, transfer and convey the Property to Buyer, and
Buyer is prepared to purchase and accept the same from Seller, all for the
Purchase Price and on the other terms and conditions hereinafter set forth.

TERMS AND CONDITIONS

In consideration of the mutual covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree:

1. Sale and Purchase. Seller hereby agrees to sell, transfer and convey the
Property to Buyer, and Buyer hereby agrees to purchase and accept the Property
from Seller, in each case for the Purchase Price and on and subject to the other
terms and conditions set forth in this Agreement.

2. Purchase Price. The purchase price for the Property (the “Purchase Price”)
shall be ONE HUNDRED TWENTY THREE MILLION SEVEN HUNDRED FIFTY THOUSAND and
00/100 Dollars ($123,750,000.00), which, subject to the terms and conditions
hereinafter set forth, shall be paid to Seller by Buyer as follows:

2.1 Deposit. Within one (1) business day following the mutual execution and
delivery of this Agreement by Buyer and Seller, Buyer shall deliver to Escrow
Agent, in immediately available funds, to be held in escrow and delivered in
accordance with this Agreement, a cash deposit in the amount of Three Million
and 00/100 Dollars ($3,000,000.00) (together with any interest earned thereon,
the “Deposit”). Failure of Buyer to timely deliver the Deposit in accordance
with the provisions of this Section 2.1 shall entitle Seller to immediately
terminate this Agreement.

2.2 Payment at Closing. At the consummation of the transaction contemplated
hereby (the “Closing”), Buyer shall deliver to Escrow Agent cash in an amount
equal to the Purchase Price less the Deposit. The Purchase Price, subject to
adjustments and apportionments as set forth herein, shall be paid at Closing by
wire transfer of immediately available federal funds, transferred to the order
or account of Seller or such other person as Seller may designate in writing.

The delivery and recording of documents and the disbursement of funds shall be
effectuated through the Escrow Agent at the Closing and pursuant to the closing
instructions from the parties hereto, which closing instructions shall not
modify or diminish the parties’ respective obligations hereunder.

 

-3-



--------------------------------------------------------------------------------

2.3 Independent Consideration. Seller and Buyer acknowledge and agree that One
Hundred Dollars ($100.00) of the Deposit shall be paid to Seller if this
Agreement is terminated for any reason (the “Independent Contract
Consideration”), in addition to any other rights Seller may have hereunder.
Moreover, Seller and Buyer acknowledge and agree that the Independent Contract
Consideration has been bargained for and agreed to as additional consideration
for Seller’s execution and delivery of this Agreement.

3. Representations and Warranties of Seller. Subject to all matters disclosed in
any document delivered to Buyer by Seller or on any exhibit attached hereto, and
subject to any information discovered by Buyer or other information disclosed to
Buyer by Seller after the date hereof and prior to the Closing and any other
information of which Buyer has actual knowledge (all such matters being referred
to herein as “Exception Matters”), Seller represents and warrants to Buyer as
follows:

3.1. Authority. Seller is a limited partnership organized under the laws of the
State of Texas, and has all requisite power and authority to enter into this
Agreement and perform its obligations hereunder.

3.2. No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder on the part of Seller do
not and will not conflict with or result in the breach of any material terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge, or encumbrance upon any of the Property or
assets of the Seller by reason of the terms of any contract, mortgage, lien,
lease, agreement, indenture, instrument or judgment to which Seller is a party
or which is or purports to be binding upon Seller or which otherwise affects
Seller, which will not be discharged, assumed or released at Closing.

3.3. Ground Lease. Seller has provided Buyer with a true and complete copy of
the Ground Lease and all amendments thereto. As of the Effective Date, no party
to the Ground Lease has issued notice that any other party thereto is in default
in the performance of its obligations under the Ground Lease, and the Ground
Lease is in full force and effect.

3.4. Parking Lease. Seller has provided Buyer with a true and complete copy of
the Parking Lease and all amendments thereto. As of the Effective Date, no party
to the Parking Lease has issued notice that any other party thereto is in
default in the performance of its obligations under the Parking Lease, and the
Parking Lease is in full force and effect.

3.5. Equipment Lease. Seller has provided Buyer with a true and complete copy of
the Equipment Lease and all amendments thereto. As of the Effective Date, no
party to the Equipment Lease has issued notice that any other party thereto is
in default in the performance of its obligations under the Equipment Lease, and
the Equipment Lease is in full force and effect.

3.6. Leases. There are no leases or occupancy agreements currently in effect
which affect the Property other than those listed on Exhibit B. Seller further
represents and warrants that, except as set forth in Exhibit B-1, Seller has
paid all agents’ and brokers’ commissions and fees incurred in connection with
the Leases executed prior to the date hereof (but excluding any such commissions
or fees attributable to extension, renewal or expansion options under such
Leases exercised after the date of Closing). Seller further represents and
warrants that it has delivered to Buyer true, correct and complete copies of all
the Leases and all amendments and modifications thereto and with respect to each
Lease there are no understandings, oral or written, between the parties to the
Lease which in any manner vary the obligations or rights of either party as set
forth in the Lease.

 

-4-



--------------------------------------------------------------------------------

3.7. No Condemnation. Seller has not received any written notice of any pending
or contemplated condemnation, eminent domain or similar proceeding with respect
to all or any portion of the Real Property.

3.8. Contracts. There are no construction, management, leasing, service,
equipment, supply, maintenance or concession agreements in effect with respect
to the Real Property or the Personalty, except as set forth in Exhibit C
(collectively, the “Contracts”). To Seller’s actual knowledge, neither Seller
nor any other party is in material default under any Contracts, and no event
exists which, with the passage of time or the giving of notice or both, will
become a material default thereunder on the part of the Seller or any other
party thereto. To Seller’s actual knowledge, Seller is in compliance in all
material respects with the terms and provisions of the covenants, conditions,
restrictions, rights-of-way or easements affecting the Property.

3.9. Compliance. Seller has not received written notice from any governmental
agency or other body of any existing violations of any federal, state, county or
municipal laws, ordinances, orders, codes, regulations or requirements affecting
the Real Property which have not been cured.

3.10. Litigation. There is no material action, suit or proceeding in court or
arbitration which is pending or, to Seller’s actual knowledge, threatened,
against or affecting the Property or arising out of the ownership, management or
operation of the Real Property.

3.11. FIRPTA. Seller is not a “foreign person” as defined in Section 1445(f)(3)
of the Internal Revenue Code.

3.12. No Bankruptcy. Seller has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition of Seller’s creditors,
(iii) suffered the appointment of a receiver to take possession of all, or
substantially all, of Seller’s assets, (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of Seller’s assets, (v) admitted
in writing it inability to pay its debts as they come due or (vi) made an offer
of settlement, extension or composition to its creditors generally.

3.13. No Other Options. To Seller’s actual knowledge, other than this Agreement,
the Property is not subject to any outstanding agreement(s) of sale or options,
rights of first refusal or other rights of purchase.

3.14. Patriot Act. Seller is not, and will not be, a person or entity with whom
Buyer is restricted from doing business with under the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA
Patriot Act”) and Executive Order Number 13224 on Terrorism Financing, effective
September 24, 2001 and regulations promulgated pursuant thereto (collectively,
“Anti-Terrorism Laws”), including without limitation persons and entities named
on the Office of Foreign Asset Control Specially Designated Nationals and
Blocked Persons List.

 

-5-



--------------------------------------------------------------------------------

3.15. Environmental. Except as set forth in the environmental reports delivered
as part of the Property Materials, or as otherwise disclosed in writing to
Buyer, Seller has received no written notification from any governmental or
quasi-governmental authority that any such authority has alleged or determined
that there are violations of any laws relating to Hazardous Materials at the
Property, nor, to Seller’s actual knowledge, do any such violations exist.

3A. Limitations Regarding Representations and Warranties. As used in this
Agreement, or in any other agreement, document, certificate or instrument
delivered by Seller to Buyer, the phrase “to Seller’s actual knowledge”, “to the
best of Seller’s actual knowledge” or any similar phrase shall mean the actual,
not constructive or imputed, knowledge of Leo H. Daley, Jr., Vice
President-Regional Director of FSP Property Management LLC, without any
obligation on such individual’s part to make any independent investigation of
the matters being represented and warranted, or to make any inquiry of any other
persons, or to search or examine any files, records, books, correspondence and
the like.

Seller shall have no liability whatsoever to Buyer with respect to any Exception
Matters. If Buyer obtains knowledge of any Exception Matters before the Closing,
Buyer shall consummate the acquisition of the Property subject thereto, subject
to the provisions of Article 4 below; provided, however, if Buyer first obtains
knowledge of any Exception Matters between the Effective Date and the Closing,
which Exception Matters materially and adversely affect the value to Buyer of
the transactions contemplated by this Agreement, Buyer may as its exclusive
remedy terminate this Agreement and receive a refund of the Deposit upon written
notice given within five (5) business days after Buyer obtains such knowledge of
any Exception Matters, in which case Seller shall reimburse Buyer for its actual
and substantiated out-of-pocket costs and expenses incurred in connection with
this Agreement, in an amount not to exceed $100,000. Upon any such termination
of this Agreement, neither party shall have any further rights or obligations
hereunder except as expressly provided for herein. Buyer agrees to inform Seller
promptly in writing if it obtains knowledge that any representation or warranty
of Seller is inaccurate in any material respect, or if it believes that Seller
has failed to deliver to Buyer any document or material which Seller is
obligated to deliver hereunder.

4. Conditions Precedent to Buyer’s Obligations. All of Buyer’s obligations
hereunder are expressly conditioned on the satisfaction at or before the time of
Closing hereunder, or at or before such earlier time as may be expressly stated
below, of each of the following conditions (any one or more of which may be
waived in writing in whole or in part by Buyer, at Buyer’s option):

4.1. Accuracy of Representations. All of the representations and warranties of
Seller contained in this Agreement shall have been true and correct in all
material respects when made, and shall be true and correct in all material
respects on the date of Closing with the same effect as if made on and as of
such date, except as the same may be modified as a result of matters permitted
or contemplated by the terms of this Agreement or otherwise as a result of
matters outside of the control of Seller (provided that it shall remain a
condition to Buyer’s obligation to proceed to Closing that no default shall
exist under the Parking Lease or the Ground Lease).

 

-6-



--------------------------------------------------------------------------------

4.2. Performance. Seller shall have performed, observed and complied with all
material covenants, agreements and conditions required by this Agreement to be
performed, observed and complied with on its part prior to or as of Closing
hereunder.

4.3. Documents and Deliveries. All instruments and documents required on
Seller’s part to effectuate this Agreement and the transactions contemplated
hereby shall be delivered at Closing and shall be in form and substance
consistent with the requirements herein.

4.4. Purchase “As Is”. To the extent in Seller’s possession or control, Seller
has previously delivered to Buyer or made available to Buyer at the offices of
the Seller or its property management company, without representation or
warranty except as expressly set forth herein, the Leases, Contracts, title
materials, surveys, real estate tax bills for the current and previous three
(3) years, utility bills, permits and such other documents and materials as are
listed on Schedule 4.4 attached hereto to the extent in the possession or
control of Seller (such items hereafter referred to as the “Property
Materials”), except for any materials which are confidential, privileged or
proprietary in nature, such as (but not limited to) internal memoranda and
analyses, appraisals, financial projections, client and investor correspondence
and other similar materials (the “Proprietary Materials”). Buyer hereby
acknowledges and agrees that (a) Seller has not independently verified the
accuracy of completeness of any of the Property Materials, (b) Seller makes no
representation or warranty, express or implied, as to the accuracy or
completeness of the Property Materials, and (c) Seller shall have no liability
to Buyer as a result of any inaccuracy or incompleteness of any of the Property
Materials. In the event that the Closing does not occur in accordance with the
terms of this Agreement, Buyer shall return to Seller all of the documents,
material or information regarding the Property supplied to Buyer by Seller,
together with any additional documents, material or information regarding the
Property, regardless of whether supplied by Seller, except to the extent the
same are proprietary to Buyer.

4.4.1. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS UNDERSTOOD AND
AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO
BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”,
EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT. BUYER HAS
NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY
EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT

 

-7-



--------------------------------------------------------------------------------

LIMITATION, ANY PROSPECTUS DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR
FURNISHED BY SELLER, THE MANAGERS OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR
AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. BUYER ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND
TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS-IS.”

BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY OR
DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO. UPON CLOSING, BUYER SHALL
ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION
DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY BUYER’S INVESTIGATIONS, AND, SUBJECT TO BUYER’S RIGHTS UNDER SECTION
10.2, BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND
RELEASED SELLER (AND SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND
AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION
(INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST
SELLER (AND SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT
ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION
DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND
ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE
PROPERTY.

THE PROVISIONS OF THIS SECTION SHALL SURVIVE CLOSING OR ANY TERMINATION OF THIS
AGREEMENT.

4.4.2. Buyer hereby agrees that, if at any time after the Closing, any third
party or any governmental agency seeks to hold Buyer responsible for the
presence of, or any loss, cost or damage associated with, Hazardous Materials
(as defined below) in, on, above or beneath the Real Property or emanating
therefrom, then the Buyer waives any rights it may have against Seller, except
as otherwise expressly set forth in this Agreement, in connection therewith
including, without limitation, under CERCLA (as defined below), and Buyer agrees
that it shall not (i) implead the Seller, (ii) bring a contribution action or
similar action against the Seller or (iii) attempt in any way to hold the Seller
responsible with respect to any such matter. The

 

-8-



--------------------------------------------------------------------------------

provisions of this Section 4.4.4 shall survive the Closing. As used herein,
“Hazardous Materials” shall mean and include, but shall not be limited to any
petroleum product and all hazardous or toxic substances, wastes or substances,
any substances which because of their quantities, concentration, chemical, or
active, flammable, explosive, infectious or other characteristics, constitute or
may reasonably be expected to constitute or contribute to a danger or hazard to
public health, safety or welfare or to the environment, including, without
limitation, any hazardous or toxic waste or substances which are included under
or regulated (whether now exiting or hereafter enacted or promulgated, as they
may be amended from time to time) including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
42 U.S.C. Section 9601 et seq. (“CERCLA”), the Federal Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq., similar state laws and regulations
adopted thereunder.

4.5. Title and Survey Matters. Prior to the Effective Date of this Agreement,
Seller has furnished to Buyer a title report or commitment issued by the Escrow
Agent (the “Title Commitment”) with respect to the Property (with copies of all
instruments listed as exceptions to title) and a copy of Seller’s most recent
existing survey of the Property. Buyer agrees to take title to the Property
subject to all matters set forth in the Title Commitment and survey. It shall be
a condition to Buyer’s obligation to proceed with Closing that between the
Effective Date and the date of Closing, no new survey or title matter shall have
arisen which materially adversely affects the title to the Property or the use
thereof, unless the same is discharged or endorsed over to Buyer’s reasonable
satisfaction in Buyer’s title policy at Closing. Buyer shall notify Seller
within three (3) business days after Buyer becomes aware of any such new title
or survey matter to which Buyer objects, and if Buyer does not notify Seller of
any objection within such three (3) business day period, Buyer shall be deemed
to have waived any such objection and shall proceed to Closing without any
credit or reduction in the Purchase Price as a result of such title or survey
matters. Buyer shall not be entitled to object to, and shall be deemed to have
approved, any liens, encumbrances or other title (A) over which the Title
Company is willing to insure (without additional cost to Buyer or where Seller
pays such cost for Buyer), (B) against which the Title Company is willing to
provide affirmative insurance (without additional cost to Buyer or where Seller
pays such cost for Buyer), (C) which will be extinguished upon the transfer of
the Property, or (D) which are the responsibility of any tenant under the Leases
to cure, correct or remove.

4.6. Tenant Estoppel Certificates. Seller shall request from each of the tenants
at the Property, and promptly deliver to Buyer to the extent received, estoppel
certificates (a) in the form of Exhibit D attached hereto or (b) in such form as
is permitted by any tenant Lease (in either case, an “Estoppel Certificate” or
“Estoppel Certificates”). For purposes of this Agreement, the “Estoppel
Certificate Requirement” shall be receipt by Buyer of Estoppel Certificates duly
executed by each of (i) WorleyParsons Group Inc., (ii) New York Life Insurance
Co., (iii) Allen, Boone & Humphries, LLC and (iv) Permian Mud Service
(collectively, the “Major Tenants”) and from such additional tenants
representing, together with the Major Tenants, at least eighty-five percent
(85%) of the leased square footage of the Property, and dated not more than
thirty (30) days prior to Closing. An Estoppel Certificate shall be deemed to
satisfy the Estoppel Certificate Requirement notwithstanding the respective
tenant’s qualifying any statement or certification therein by a “best of
knowledge” standard or similar provision and notwithstanding any other revisions
thereon except to the extent the same are inconsistent with the Lease documents
provided by Seller to Buyer and/or the representations of Seller contained
herein.

 

-9-



--------------------------------------------------------------------------------

4.7. SNDAs. As an accommodation and not a condition precedent to Closing, Seller
shall cooperate with Buyer at no cost to Seller in order to obtain from tenants
the form of Subordination, Non Disturbance and Attornment Agreement which may be
required by Buyer’s lender (if applicable) signed and notarized by tenants, it
being agreed that the failure to obtain any such agreements shall not excuse
Buyer from its obligation to proceed to Closing hereunder.

5. Failure of Conditions. In the event Seller shall not be able to convey title
to the Property on Closing Date in accordance with the provisions of this
Agreement or if the Estoppel Certificate Requirement has not been satisfied,
Seller shall have the right to extend the Closing Date for up to thirty
(30) days in order to provide additional time to satisfy the conditions
precedent hereunder. In the event Seller shall not be able to convey title to
the Property on the Closing Date (as the same may be extended) in accordance
with the provisions of this Agreement or if the Estoppel Certificate Requirement
has not been satisfied, and in any such case Buyer has performed and is not in
breach or default hereunder, then Buyer shall have the option, exercisable by
written notice to Seller at or prior to Closing, of (1) accepting at Closing
such title as Seller is able to convey and/or waiving any unsatisfied condition
precedent, with no deduction from or adjustment of the Purchase Price, or
(2) declining to proceed to Closing. In the latter event, except as expressly
set forth herein, all obligations, liabilities and rights of the parties under
this Agreement shall terminate, and the Deposit shall be returned to Buyer. The
foregoing is not intended to limit the rights of Buyer in the event of a Seller
default as set forth in Section 10.2 hereof.

6. Pre-Closing Matters. From and after the date of this Agreement and until the
Closing or earlier termination of the Agreement:

6.1. Leasing Matters. Seller shall not, without the written consent of Buyer,
which consent may not be unreasonably withheld, conditioned or delayed
(i) effect any material change in any Lease, (ii) renew or extend the term of
any Lease, unless the same is an extension or expansion permitted pursuant to
the terms of an existing Lease, or (iii) enter into any new Lease or cancel or
terminate any Lease. When seeking consent to a new or modified Lease, Seller
shall provide notice of the identity of the tenant, a term sheet or letter of
intent containing material business terms (including, without limitation, rent,
expense base, concessions, tenant improvement allowances, brokerage commissions,
and expansion and extension options) and whatever credit and background
information with respect to such tenant as Seller customarily obtains in
connection with similar leases of the Property. Buyer shall be deemed to have
consented to any proposed Lease or Lease modification if it has not responded to
Seller within three (3) business days after receipt of such information. Seller
shall deliver to Buyer copies of executed versions of any such documents within
three (3) business days after the full execution and delivery thereof.

6.2. Adjustment of New Leasing Expenses. Any tenant improvement costs, rent
abatements, rent concessions or commissions under Leases or renewals entered
into (i) from and after October 31, 2012 through the Effective Date, and
(ii) from and after the Effective Date in accordance with the terms of this
Agreement, shall in each case be apportioned between Seller

 

-10-



--------------------------------------------------------------------------------

and Buyer as of the date of the Closing. Seller shall be responsible for the
share of such costs attributable to the portion, if any, of the term of the
Lease or renewal occurring prior to the Closing, and Buyer shall be responsible
for the share of such costs attributable to the portion of the term of the Lease
or renewal occurring after the Closing, with the cost of any tenant improvement,
refurbishment rent abatements, rent concessions or commission under said Leases
being amortized over the term of the Lease or renewal on a straight line basis.
To the extent that said costs are the responsibility of Buyer, they shall be
credited to Seller at Closing, if paid by Seller prior to Closing, or paid by
Buyer, if due after Closing. To the extent that said costs are the
responsibility of Seller, they shall be credited to Buyer at Closing, if not
paid as of Closing, or paid by Seller prior to Closing.

6.3. Adjustments of Leasing Expenses. Any tenant improvement costs, rent
abatements, concessions or commissions under Leases or renewals entered into
prior to October 31, 2012, whether payable prior to or after Closing, shall be
Seller’s responsibility and credited to Buyer at Closing if not paid by Seller
prior to Closing. Tenant improvement costs, rent abatements, concessions or
commissions under Leases or renewals entered into from and after to October 31,
2012 shall be subject to the provisions of Section 6.2 above. To the extent that
any tenant terminates its Lease and pays a termination penalty pursuant to the
terms of its Lease, the termination penalty shall be prorated between Buyer and
Seller.

6.4. Termination for Default. Notwithstanding anything in this Agreement to the
contrary, Seller may cancel or terminate any Lease or commence collection,
unlawful detainer or other remedial action against any tenant without Buyer’s
consent upon the occurrence of a default by the tenant under said Lease. Seller
shall deliver to Buyer copies of all default notices and correspondence
delivered to or received from any of the tenants in connection with the Leases
after the Effective Date of this Agreement.

6.5. Operation of Property. Seller shall operate, maintain and manage the
Property in the same manner and condition as Seller has in the past, including,
without limitation, continuing repair and preventative maintenance and
maintenance of adequate insurance with respect thereto.

6.6. Contracts. All Contracts affecting the Property (collectively, the
“Assigned Contracts”) shall be assigned to and assumed by Buyer at Closing. From
and after the Effective Date of this Agreement, Seller shall not enter into any
new Contracts without the prior written consent of Buyer, which consent shall
not be unreasonably withheld, conditioned or delayed. Buyer shall be deemed to
have consented to any proposed new Contract if Buyer has not responded within
three (3) business days after Seller’s request for consent thereto.

6.7. No Contracting for Sale of Property. Seller shall not enter into any
contract or other written agreement for sale of the Property with any other
party.

6.8. No Liens on Property. Seller shall not voluntarily create any liens,
easements or other conditions affecting any portion of the Property without the
prior written consent of Buyer, which shall not be unreasonably withheld,
conditioned or delayed.

 

-11-



--------------------------------------------------------------------------------

7. Closing; Deliveries.

7.1. Time of Closing. The Closing shall take place on December [20], 2012
(subject, however, to extension pursuant to Section 5) (such date, the “Closing
Date”) through an escrow closing with the Escrow Agent, unless otherwise agreed
to in writing by both Seller and Buyer. If any date on which the Closing would
occur by operation of this Agreement is not a business day, the Closing shall
occur on the next business day. As used in this Agreement, “business day” shall
mean any day which is not a Saturday, Sunday or legal holiday in Houston, Texas.

7.2. Seller Deliveries. On or prior to the Closing Date, Seller shall deliver to
Escrow Agent the following:

7.2.1. A special warranty deed (the “Deed”) to the Real Property from Seller,
duly executed and acknowledged by Seller and substantially in the form attached
hereto as Exhibit E.

7.2.2. A bill of sale for the Personalty from Seller, substantially in the form
attached hereto as Exhibit F, duly executed by Seller.

7.2.3. An assignment and assumption of Leases, Contracts and Security Deposits
(the “Assignment and Assumption of Leases, Contracts and Security Deposits”)
from Seller, substantially in the form attached hereto as Exhibit G, duly
executed by Seller.

7.2.4. An assignment of the Intangible Property (the “Assignment of Intangible
Property”) from Seller, substantially in the form attached hereto as Exhibit H,
duly executed by Seller.

7.2.5. A notice to tenants (the “Tenant Notice Letter”) from Seller advising of
the sale of the Property and directing that rent and other payments thereafter
be sent to Buyer at the address provided by Buyer at Closing, substantially in
the form attached hereto as Exhibit I, duly executed by Seller.

7.2.6. An owner’s affidavit and, if requested by Buyer’s title insurer, a gap
indemnity agreement reasonably acceptable to Seller, sufficient for the Buyer’s
title insurer to issue, without extra charge, an owner’s policy of title
insurance free of any exceptions for unfiled mechanics’ or materialmen’s liens
for work performed by Seller (but not any tenants) prior to Closing, or for
rights of parties in possession other than pursuant to the Leases, or for
defects, liens or encumbrances which might arise in the period between the date
and time of the last title update respecting the Property and the earlier of
(x) the date and time of recordation of the Deed, and (y) the date which is five
(5) days following the Closing.

7.2.7. A Non-Foreign Affidavit as required by the Foreign Investors in Real
Property Tax Act (“FIRPTA”), as amended, in the form of Exhibit J, duly executed
by Seller.

7.2.8. A certification by Seller substantially in the form attached hereto as
Exhibit K that all representations and warranties made by Seller in Article 3 of
this Agreement are true and correct in all material respects on the date of
Closing, except as may be set forth in such certificate.

 

-12-



--------------------------------------------------------------------------------

7.2.9. An assignment of Ground Lease (the “Assignment of Ground Lease”) from
Seller, substantially in the form attached hereto as Exhibit L, duly executed by
Seller.

7.2.10. An assignment of Parking Lease (the “Assignment of Parking Lease”) from
Seller, substantially in the form attached hereto as Exhibit M, duly executed by
Seller.

7.2.11. An assignment of Equipment Lease (the “Assignment of Equipment Lease”)
from Seller, substantially in the form attached hereto as Exhibit N, duly
executed by Seller.

7.2.12. Keys or combinations to all locks at the Property, to the extent in
Seller’s possession. Buyer hereby acknowledges and agrees that Seller shall be
permitted to make the items described in this Section 7.2.9. available to Buyer
at the Property in lieu of delivering them to Escrow Agent.

7.2.13. Originals of the Leases and copies of lease files at the Real Property,
and originals of any Assumed Contracts (except the Proprietary Materials), in
each case to the extent in Seller’s possession. Buyer hereby acknowledges and
agrees that Seller shall be permitted to make the items described in this
Section 7.2.10. available to Buyer at the Property in lieu of delivering them to
Escrow Agent.

7.2.14. A Ground Lessor Estoppel Certificate from Ground Lessor and Seller,
substantially in the form attached hereto as Exhibit O; provided that Seller’s
failure to deliver same shall not constitute a default of Seller hereunder, and
Buyer’s sole remedy in the event Seller fails to deliver the same is to
terminate this Agreement and receive a refund of its Deposit hereunder

7.2.15. A Parking Lease Estoppel Certificate from parking lessee and Seller,
substantially in the form attached hereto as Exhibit P; provided that Seller’s
failure to deliver same shall not constitute a default of Seller hereunder, and
Buyer’s sole remedy in the event Seller fails to deliver the same is to
terminate this Agreement and receive a refund of its Deposit hereunder.

7.2.16. Original letters of credit along with appropriate transfer forms and any
fees associated therewith.

7.2.17. All other instruments and documents reasonably required to effectuate
this Agreement and the transactions contemplated thereby.

7.2.18. A current certified rent roll for the Property.

7.2.19. Such documents and instruments as are necessary or reasonably required
by Buyer or the title insurer to evidence the authority of Seller and its
signatories to execute the instruments to be executed by Seller in connection
with the transactions contemplated herein, and evidence that the execution of
such instruments is the official act and deed of Seller.

 

-13-



--------------------------------------------------------------------------------

7.3. Buyer Deliveries. On or prior to the Closing Date, Buyer shall deliver to
Escrow Agent the following:

7.3.1. In accordance with Seller’s instructions, a wire transfer in the amount
required under Section 2.2 hereof (subject to the adjustments provided for in
this Agreement).

7.3.2. A certification by Buyer substantially in the form attached hereto as
Exhibit K that all representations and warranties made by Buyer in Article 16 of
this Agreement are true and correct in all material respects on the date of
Closing, except as may be set forth in such certificate.

7.3.3. The Assignment and Assumption of Leases, Contracts and Security Deposits,
duly executed by Buyer.

7.3.4. The Assignment of Intangible Property, duly executed by Buyer.

7.3.5. The Assignment of Ground Lease, duly executed by Buyer.

7.3.6. The Assignment of Parking Lease, duly executed by Buyer.

7.3.7. The Assignment of Equipment Lease, duly executed by Buyer.

7.3.8. A replacement guaranty acceptable to the Equipment Lessor or other
assurance acceptable to the Equipment Lessor sufficient to cause Equipment
Lessor to release FSP Phoenix Tower Corp. from its guaranty obligations with
respect to the Equipment Lease.

7.3.9. All other instruments and documents reasonably required to effectuate
this Agreement and the transactions contemplated thereby.

7.3.10. Such documents and instruments as are necessary or reasonably required
by Seller or the title insurer to evidence the authority of Buyer and its
signatories to execute the instruments to be executed by Buyer in connection
with the transactions contemplated herein, and evidence that the execution of
such instruments is the official act and deed of Buyer.

8. Apportionments; Taxes; Expenses.

8.1. Apportionments.

8.1.1. Taxes and Operating Expenses. All real estate taxes, charges and
assessments affecting the Property (“Taxes”), all charges for water,
electricity, sewer rental, gas, telephone, fuel oil and all other utilities
(“Operating Expenses”), to the extent not paid directly by tenants, and all
common area maintenance charges billed to tenants on an estimated basis (“CAM
Charges”) shall be prorated on a per diem basis as of the date of Closing. Buyer
shall be entitled to all income and responsible for all expenses for the period
beginning at 12:01 a.m. (Central Time Zone (U.S.A.)) on the date of Closing,
except as set forth herein. If any Taxes

 

-14-



--------------------------------------------------------------------------------

have not been finally assessed as of the date of Closing for the current fiscal
year of the taxing authority, then the same shall be adjusted at Closing based
upon the most recently issued bills therefor, and shall be re-adjusted when and
if final bills are issued. If any Operating Expenses or CAM Charges cannot
conclusively be determined as of the date of Closing, then the same shall be
adjusted at Closing based upon the most recently issued bills thus far, and
readjusted within 120 days after the end of the calendar year in which the
Closing occurs or as soon thereafter as final adjustment figures are available.
Buyer hereby agrees to assume all non-delinquent assessments affecting the
Property, whether special or general, subject to proration on a per diem basis
as of the Closing Date.

If Seller is presently prosecuting tax abatement proceedings, after the Closing,
Seller shall continue to be authorized to prosecute such proceedings, and shall
be entitled to its pro rata share of any such abatement proceeds. Buyer agrees
after the Closing, to the extent reasonably necessary for Seller to continue to
prosecute such proceedings, to reasonably cooperate with Seller, to pay its pro
rata share of any costs attributable to such proceedings and also agrees to
promptly endorse or pay over to Seller any abatement amounts for such years
received by Buyer, less applicable costs incurred by Buyer. To the extent that
such refunds are paid to Seller and are due to tenants, Seller does hereby
covenant and agree that it shall, upon receipt thereof, reimburse tenants for
their applicable share of such refunds.

Notwithstanding anything to the contrary contained herein, all reimbursable
expenses shall be reconciled at Closing, such that if Seller has collected sums
in excess of its reimbursable expenses under the Leases, Seller shall pay such
excess to Buyer. In the event that such reconciliation shows that Seller has
collected less than its incurred reimbursable expenses under the Leases, Buyer
shall remit the shortfall to Seller, when and to the extent actually collected
from tenants (with such collections applied first to amounts due with respect to
the month in which Closing occurs, and then to any amounts due Buyer with
respect to the period of time following the Closing, and then to Seller with
respect to any amounts due to Seller with respect to the period of time prior to
the Closing) not later than the expiration of one hundred twenty (120) days
after the calendar year in which the Closing occurs with respect to the
budgeting of such expenses under the Leases.

8.1.2. Rents. Except for delinquent rent, all rent under the Leases shall be
prorated to the date of Closing on a collected basis. Delinquent rent shall not
be prorated but shall remain the property of Seller. Payments received from
tenants from and after the date of Closing shall be applied first to rents then
due for the current period and then to amounts owed to Buyer with respect to
periods following the Closing, and then to rents delinquent as of the Closing
Date. Buyer shall use reasonable efforts to collect delinquent rents for the
benefit of Seller, and shall cooperate with Seller in the collection of any
delinquent amounts, but shall not be required to terminate any Leases or evict
any tenants.

8.1.3. Charges under Assigned Contracts. The unpaid monetary obligations of
Seller with respect to any of the Assigned Contracts shall be prorated on a per
diem basis as of the date of Closing.

 

-15-



--------------------------------------------------------------------------------

8.1.4. Security Deposits. The Security Deposits (together with any accrued
interest thereon as may be required by law or contract) shall be credited to
Buyer as of the date of Closing, and to the extent Seller has any Security
Deposits held in the form of a letter of credit, such letters of credit shall,
at Seller’s expense (to the extent not the responsibility of the tenant under
the applicable Lease), be assigned to Buyer as of Closing.

8.1.5. Bankruptcy Distributions. Any portion of bankruptcy distributions
(whether or not Seller has filed its proof of claim as of the date hereof) or
payments pursuant to (i) settlement agreements (whether prepared by Seller’s
in-house counsel or outside counsel), (ii) arrearage payment plans by letters
signed by Seller or its agent, (iii) lease termination agreements,
(iv) promissory notes, or (v) judgments (whether already obtained by Seller or
which result from lawsuits or proceedings filed prior to the Closing) providing
for the payment of specified sums, either in a lump sum or in installments, in
all cases which are applicable to the time period prior to the date of Closing
but payable after the date of Closing and actually received by Buyer, shall be
payable to Seller.

8.1.6. Survival. The provisions of this Section 8.1 shall survive the Closing to
the extent any monies may be payable pursuant to this Section 8.1 to either
party subsequent to the transfer of title to the Property to Buyer. Any
reimbursements payable by any tenant under the terms of any Lease affecting the
Property as of the Closing Date, which reimbursements pertain to such tenant’s
pro rata share of increased operating expenses or common area maintenance costs
incurred with respect to the Property at any time prior to the Closing, shall,
to the extent not capable of being prorated at Closing, be prorated upon Buyer’s
actual receipt of any such reimbursements, on the basis of the respective share
of such costs or expenses paid by the Seller and the Buyer during the period in
respect of which such reimbursements are payable; and Buyer agrees to pay to
Seller, Seller’s pro rata portion of such reimbursements within thirty (30) days
after Buyer’s receipt thereof. Conversely, if any tenant under any such Lease
shall become entitled at any time after Closing to a refund of tenant
reimbursements actually paid by such tenant prior to Closing, then, Seller
shall, within thirty (30) days following Buyer’s demand therefor, pay to Buyer
any amount equal to Seller’s pro rata share of such reimbursement refund
obligations, said proration to be calculated on the same basis as hereinabove
set forth. It is agreed that adjustment billings to tenants for operating
expenses, common area maintenance charges, taxes or insurance premiums for the
accounting year in which the Closing occurs shall be billed by Buyer and shall
be adjusted between Seller and Buyer based upon the respective percentages of
the total related expenses paid by each of Buyer and Seller for such accounting
year. To satisfy Buyer’s foregoing obligation to bill tenants for the full
calendar year 2012, within thirty (30) days following Closing, Seller shall
provide Buyer with general ledgers for calendar year 2012 through the Closing
Date.

8.2. Closing Costs. Buyer shall pay any recordation, transfer, documentary stamp
and other taxes and any recording costs or other charges imposed upon
recordation of the Deed for the Property. Seller shall pay the title insurance
premiums for Buyer’s base form title insurance policy (specifically excluding
the deletion of survey coverage). Buyer shall pay all title insurance premiums
for any extended coverage or endorsements required by Buyer on the title
insurance policy, as well as for the title insurance premiums for any lender
title insurance policy, and all survey costs, the costs of its due diligence
studies and reports and any recording costs excluding those related to the
release of any mortgage or liens created by Seller. Costs and fees of the Escrow
Agent shall be divided equally between Seller and Buyer in an amount not to
exceed $1,500. Seller and Buyer shall each pay the costs of its own counsel.

 

-16-



--------------------------------------------------------------------------------

9. Damage or Destruction; Condemnation; Insurance.

If at any time prior to the date of Closing there is damage or destruction to
the Property, the cost for repair of which exceeds Three Million Five Hundred
Thousand and 00/100 Dollars ($3,500,000.00) and the Property cannot be restored
to its original condition prior to Closing, or if more than five percent (5%) of
the rentable area of the Building is condemned or taken by eminent domain
proceedings by any public authority, then, at Buyer’s option, this Agreement
shall terminate, and the Deposit shall be returned to Buyer, and except as
expressly set forth herein, neither party shall have any further liability or
obligation to the other hereunder.

If there is any damage or destruction or condemnation or taking, regardless of
the cost of any repair, and if Buyer elects not to terminate this Agreement as
herein provided (to the extent Buyer is entitled to do so), then (1) in the case
of a taking, all condemnation proceeds paid or payable to Seller shall belong to
Buyer and shall be paid over and assigned to Buyer at Closing, and Seller shall
be paid at Closing for the reasonable expenses actually incurred by Seller in
connection with such taking; and (2) in the case of a casualty, Seller shall
assign to Buyer all rights to any insurance proceeds paid or payable under the
applicable insurance policies, less any costs of collection and any sums
expended in restoration, and the Seller’s deductible shall be a credit to Buyer
against the Purchase Price, and the parties shall proceed with the Closing
without any reduction in the Purchase Price payable to Seller.

10. Remedies.

10.1. Buyer Default. In the event Buyer breaches or fails, without legal excuse
to complete the purchase of the Property or to perform its obligations under
this Agreement and such breach continues for five (5) business days after notice
thereof to Buyer (provided, however, there shall be no such notice and cure
period applicable to Buyer’s obligation to timely fund the Deposit or pay the
Purchase Price or to close the transaction contemplated hereby on the Closing
Date as set forth in Section 7.1 above), then Seller shall, as its exclusive
remedy therefor, be entitled to receive the Deposit, plus all interest earned
and accrued thereon, as liquidated damages (and not as a penalty) in lieu of,
and as full compensation for, all other rights or claims of Seller against Buyer
by reason of such default. Thereupon this Agreement shall terminate and the
parties shall be relieved of all further obligations and liabilities hereunder,
except as expressly set forth herein. Buyer and Seller acknowledge that the
damages to Seller resulting from Buyer’s breach would be difficult, if not
impossible, to ascertain with any accuracy, and that the liquidated damage
amount set forth in this Section represents both parties’ best efforts to
approximate such potential damages.

10.2. Seller Default. In the event Seller breaches or fails, without legal
excuse, to complete the sale of the Property or to perform its obligations under
this Agreement and such failure continues for five (5) business days after
notice to Seller, Buyer may, as its sole remedy therefor, subject to the next
paragraph of this Section 10.2, either (i) enforce specific performance of this
Agreement against Seller, provided that any action for specific performance
shall be commenced within sixty (60) days after such default, or (ii) terminate
this Agreement and receive a return of the Deposit and be reimbursed by Seller
for its actual and substantiated out-of-pocket costs and expenses in an amount
not to exceed $100,000, it being understood that if Buyer fails to commence an
action for specific performance within sixty (60) days after such

 

-17-



--------------------------------------------------------------------------------

default, Buyer’s sole remedy shall be to receive a return of the Deposit
(together with any interest earned thereon) and be reimbursed by Seller for its
actual and substantiated out-of-pocket costs and expenses in an amount not to
exceed $100,000. In the latter case, if requested by Seller in writing, Buyer
shall deliver to Seller copies of all surveys, title commitments, engineering
reports, environmental audits and other third party studies and reports
generated by or for Buyer in connection with the Property except to the extent
the same are proprietary to Buyer.

Notwithstanding anything to the contrary contained in this Agreement, Buyer
agrees that its recourse against Seller under this Agreement or under any other
agreement, document, certificate or instrument delivered by Seller to Buyer, or
under any law applicable to the Property or this transaction, shall be strictly
limited to Seller’s interest in the Property, and that in no event shall Buyer
seek or obtain any recovery or judgment against any of Seller’s other assets (if
any) or against any of Seller’s partners (or their constituent partners) or any
member, director, officer, employee, beneficiary or shareholder of any of the
foregoing. Buyer agrees that Seller shall have no liability to Buyer for any
breach of Seller’s covenants, representations or warranties hereunder or under
any other agreement, document, certificate or instrument delivered by Seller to
Buyer, or under any law applicable to the Property or this transaction unless
the valid claims for all such breaches collectively aggregate more than
Twenty-Five Thousand Dollars ($25,000.00) (the “Floor”), in which event the full
amount of such valid claims shall be actionable, up to the cap set forth in the
following sentence. Further, Buyer agrees that any recovery against Seller for
any breach of Seller’s covenants, representations or warranties hereunder or
under any other agreement, document, certificate or instrument delivered by
Seller to Buyer, or under any law applicable to the Property or this
transaction, shall be limited to Buyer’s actual damages, up to (but not
exceeding) One Million Five Hundred Thousand Dollars ($1,500,000.00) in the
aggregate, and that in no event shall Buyer be entitled to seek or obtain any
other damages of any kind, including, without limitation, consequential,
indirect or punitive damages.

10.3. Escrow Holdback. At the Closing, Seller shall deliver to Escrow Agent an
amount equal to One Million Five Hundred Thousand Dollars ($1,500,000.00) in
cash (the “Holdback Amount”) or instruct Escrow Agent to retain the Holdback
Amount from the sale proceeds which would otherwise be disbursed to Seller (such
cash, the “Holdback”). The Holdback shall be security for any claims made by
Buyer with respect to Seller’s liability after the Closing Date for breaches of
any Seller representations, and shall be held by Escrow Agent pursuant to the
terms of an escrow agreement in form attached as Exhibit Q hereto (the
“Surviving Escrow Agreement”). Seller, Buyer and Escrow Agent shall execute and
deliver the Surviving Escrow Agreement at the Closing. Following the Closing and
the funding of the Holdback Amount, Seller shall have the right to assign all of
its right, title and interest in and to the Surviving Escrow Agreement in
accordance with the terms thereof. Following final determination or settlement
of the amount of any costs, liabilities, damages or expenses for which Seller is
liable in respect of any breach of any Seller representations, Seller and Buyer
shall jointly execute a written instruction to the Escrow Agent setting forth
the aggregate amount in dollars of the applicable loss that the Escrow Agent is
required to disburse funds from the Holdback. From time to time, the Escrow
Agent will disburse funds from the Holdback to Buyer or Seller or its designee,
as applicable, as Escrow Agent may be directed in joint written instructions of
Seller and Buyer or as directed by court order. In the event that there have
been no claims asserted by Buyer prior to the last day of the Survival Period
(as hereinafter defined) (time being of the essence as to such date), Escrow
Agent shall automatically disburse the Holdback as directed by Seller on the
first business day

 

-18-



--------------------------------------------------------------------------------

after the expiration of the Survival Period. In the event that there have been
claims asserted by Buyer prior to the end of the Survival Period which in the
aggregate (together with the amount of any previously resolved post-closing
claims) are equal to or greater than the Floor but are less than the amount of
the Holdback, then, upon the expiration of the Survival Period, Escrow Agent
shall continue to hold an amount of the Holdback equal to the aggregate amount
so claimed by Buyer, and the balance shall be disbursed as directed by Seller.

The provisions of this Section 10 shall survive the Closing.

11. Confidentiality. Buyer agrees to keep confidential and not to use, other
than in connection with its determination whether to proceed with the purchase
of the Property in accordance with Section 4.4 hereof, any of the documents,
material or information regarding the Property supplied to Buyer by Seller or by
any third party at Seller’s request, including, without limitation any
environmental site assessment reports furnished to Buyer except to Buyer’s
consultants on a “need to know” basis, and Buyer agrees to be responsible for
damages to Seller caused by any breach of this provision by such consultant. In
addition, prior to the Closing, Buyer shall not disclose the existence of this
Agreement or of any of the terms hereof, or issue any press release or other
information to the public regarding the transaction contemplated herein, except
as may be expressly approved in advance by Seller. Notwithstanding the
foregoing, Buyer and Seller shall be permitted to make such disclosures as are
required by the law, including the securities laws and laws relating to
financial reporting. Buyer specifically acknowledges that the limited partner of
Seller is a public reporting company with the United States Securities and
Exchange Commission. Buyer acknowledges that it is aware that the United States
and other applicable securities laws prohibit any person who is in possession of
material, non-public information about a company from purchasing or selling
securities of such company or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities on the basis of such
material, non-public information. Each of Buyer and Seller agrees to indemnify
and hold harmless the other from and against any and all losses, damages, claims
and liabilities of any kind (including, without limitation, reasonable
attorneys’ fees) arising out of its breach of this Section 11. The provisions of
this Section 11 shall survive the Closing or earlier termination of this
Agreement.

12. Possession. Possession of the Property shall be surrendered to Buyer at
Closing, subject to the rights of tenants under the Leases and to the other
matters permitted pursuant to this Agreement.

13. Notices. All notices and other communications provided for herein shall be
in writing and shall be sent to the address set forth below (or such other
address as a party may hereafter designate for itself by notice to the other
parties as required hereby) of the party for whom such notice or communication
is intended:

 

-19-



--------------------------------------------------------------------------------

13.1. If to Seller:

c/o Franklin Street Properties Corp.

401 Edgewater Place

Wakefield, Massachusetts 01880

Attention: Scott H. Carter, Esq.

Email: scarter@franklinstreetproperties.com

With a copy to:

Venable LLP

1270 Avenue of the Americas

New York, New York 10020

Attention: Brian N. Gurtman, Esq.

Email: bgurtman@venable.com

If to Buyer:

c/o Parkway Properties, Inc.

390 North Orange Avenue, Suite 2400

Orlando, Florida 32801

Attention: Jason Bates

Email: jbates@pky.com

With a copy to:

Parkway Properties, Inc.

390 North Orange Avenue, Suite 2400

Orlando, Florida 32801

Attention: Jeremy Dorsett, Esq.

Email: jdorsett@pky.com

And a copy to:

Bryan Cave LLP

301 S. College Street, Suite 3400

Charlotte, North Carolina 28202

Attention: Bryan P. Durrett, Esq.

Email: bryan.durrett@bryancave.com

If to the Escrow Agent to:

Chicago Title Insurance Company

2001 Bryan Street, Suite 1700

Dallas, Texas 75201

Attention: Joycelyn Armstrong

Email: armstrongjo@ctt.com

 

-20-



--------------------------------------------------------------------------------

Any such notice or communication shall be sufficient if sent by registered or
certified mail, return receipt requested, postage prepaid; by hand delivery; by
overnight courier service; or by e-mail (provided that such e-mail delivery is
confirmed by the sender by delivery service or by mail in the manner previously
described within 24 hours after such transmission is sent). Any such notice or
communication shall be effective when delivered or when delivery is refused.

14. Brokers. Buyer and Seller each represents to the other that it has not dealt
with any broker or agent in connection with this transaction other than CB
Richard Ellis to whom Seller shall pay a commission to Broker pursuant to a
separate agreement, if, as and when the Closing and funding occur, but not
otherwise. Each party hereby indemnifies and holds harmless the other party from
all loss, cost and expense (including reasonable attorneys’ fees) arising out of
a breach of its representation or undertaking set forth in this Section 14. The
provisions of this Section 14 shall survive Closing or the termination of this
Agreement.

15. Escrow Agent. Escrow Agent shall hold the Deposit in accordance with the
terms and provisions of this Agreement, subject to the following:

15.1. Obligations. Escrow Agent undertakes to perform only such duties as are
expressly set forth in this Agreement and no implied duties or obligations shall
be read into this Agreement against Escrow Agent.

15.2. Reliance. Escrow Agent may act in reliance upon any writing or instrument
or signature which it, in good faith, believes, and any statement or assertion
contained in such writing or instrument, and may assume that any person
purporting to give any writing, notice, advice or instrument in connection with
the provisions of this Agreement has been duly authorized to do so. Escrow Agent
shall not be liable in any manner for the sufficiency or correctness as to form,
manner and execution, or validity of any instrument deposited in escrow, nor as
to the identity, authority, or right of any person executing the same, and
Escrow Agent’s duties under this Agreement shall be limited to those provided in
this Agreement. Upon receipt by Escrow Agent from either Buyer or Seller (the
“Notifying Party”) of any notice or request (the “Escrow Demand”) to perform any
act or disburse any portion of the monies held by Escrow Agent under the terms
of this Agreement, Escrow Agent shall give written notice to the other party
(the “Notified Party”). If within seven (7) days after the giving of such
notice, Escrow Agent does not receive any written objection to the Escrow Demand
from the Notified Party, Escrow Agent shall comply with the Escrow Demand. If
Escrow Agent does receive written objection from the Notified Party in a timely
manner, Escrow Agent shall take no further action until the dispute between the
parties has been resolved.

15.3. Indemnification. Unless Escrow Agent discharges any of its duties under
this Agreement in a negligent manner or is guilty of willful misconduct with
regard to its duties under this Agreement, Seller and Buyer shall indemnify
Escrow Agent and hold it harmless from any and all claims, liabilities, losses,
actions, suits or proceedings at law or in equity, or other expenses, fees, or
charges of any character or nature, which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement; and in
such connection Seller and Buyer shall indemnify Escrow Agent against any and
all expenses including reasonable attorneys’ fees and the cost of defending any
action, suit or proceeding or resisting any claim in such capacity.

 

-21-



--------------------------------------------------------------------------------

15.4. Disputes. If the parties (including Escrow Agent) shall be in disagreement
about the interpretation of this Agreement, or about their respective rights and
obligations, or the propriety of any action contemplated by Escrow Agent, or the
application of the Deposit, Escrow Agent shall hold the Deposit until the
receipt of written instructions from both Buyer and Seller or a final order of a
court of competent jurisdiction. In addition, in any such event, Escrow Agent
may, but shall not be required to, file an action in interpleader to resolve the
disagreement. Escrow Agent shall be indemnified for all costs and reasonable
attorneys’ fees in its capacity as Escrow Agent in connection with any such
interpleader action and shall be fully protected in suspending all or part of
its activities under this Agreement until a final judgment in the interpleader
action is received.

15.5. Counsel. Escrow Agent may consult with counsel of its own choice and have
full and complete authorization and protection in accordance with the opinion of
such counsel. Escrow Agent shall otherwise not be liable for any mistakes of
fact or errors of judgment, or for any acts or omissions of any kind, unless
caused by its negligence or willful misconduct.

15.6. Interest. All deposits into the escrow shall be held by the Escrow Agent
in an interest bearing account. All interest earned on the Deposit shall be
deemed to be part of the Deposit and shall accrue to the benefit of Buyer except
to the extent the Deposit becomes payable to Seller pursuant to Section 10.1. In
such event the interest earned on the Deposit shall accrue to the benefit of the
Seller.

16. Representations of Buyer. Buyer represents and warrants that:

16.1. Authority. Buyer is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Delaware, duly
qualified to transact business in the State of Texas, and has all requisite
power and authority to enter into this Agreement and to perform its obligations
hereunder. The execution and delivery of this Agreement by Buyer has been duly
authorized.

16.2. No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder on the part of Buyer
does not and will not violate any applicable law, ordinance, statute, rule,
regulation, order, decree or judgment, conflict with or result in the breach of
any material terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge, or encumbrance upon any of the
property or assets of the Buyer by reason of the terms of any contract,
mortgage, lien, lease, agreement, indenture, instrument or judgment to which
Buyer is a party or which is or purports to be binding upon Buyer or which
otherwise affects Buyer, which will not be discharged, assumed or released at
Closing. No action by any federal, state or municipal or other governmental
department, commission, board, bureau or instrumentality is necessary to make
this Agreement a valid instrument binding upon Buyer in accordance with its
terms.

16.3. OFAC Compliance. Buyer is in compliance with the requirements of Executive
Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other
similar requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation or executive orders are
collectively referred to herein as the “Orders”).

 

-22-



--------------------------------------------------------------------------------

Neither Buyer nor any beneficial owner of Buyer:

a) is listed on the Specifically Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Orders or on any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of OFAC or pursuant to any other applicable Orders (collectively, the “Lists”);

b) is a person who has been determined by competent authority to be subject to
the prohibitions contained in the Orders;

c) is owned or controlled by, or acts for or on behalf of, any person or entity
listed on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Orders;
or

d) shall transfer or permit the transfer of any interest in Buyer or any
beneficial owner in Buyer to any person or entity who is, or any of whose
beneficial owners are, listed on the Lists.

17. Miscellaneous.

17.1. Assignability. Buyer may not assign or transfer all or any portion of its
rights or obligations under this Agreement to any other individual, entity or
other person without first obtaining the prior written consent of Seller.
Notwithstanding the foregoing, Buyer may, without Seller’s consent but upon at
least five (5) business days’ advance notice to Seller, assign its rights under
this Agreement to an entity that is wholly owned, either directly or indirectly,
by Parkway Properties, Inc. or Parkway Properties LP; provided, however, no such
assignment shall relieve Buyer of its obligations hereunder. No assignment or
transfer by Buyer will be permitted if such assignment or transfer would, in
Seller’s opinion, cause this transaction to violate any provision of applicable
law.

17.2. Governing Law; Bind and Inure. This Agreement shall be governed by the law
of the State of Texas and shall bind and inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors,
assigns and personal representatives.

17.3. Recording. Neither this Agreement nor any notice or memorandum hereof
shall be recorded in any public land record. A violation of this prohibition
shall constitute a material breach entitling the non-breaching party to
terminate this Agreement.

17.4. Time of the Essence. Time is of the essence of this Agreement.

17.5. Headings. The headings preceding the text of the paragraphs and
subparagraphs hereof are inserted solely for convenience of reference and shall
not constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

 

-23-



--------------------------------------------------------------------------------

17.6. Counterparts. This Agreement may be executed simultaneously in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

17.7. Exhibits. All Exhibits which are referred to herein and which are attached
hereto or bound separately and initialed by the parties are expressly made and
constitute a part of this Agreement.

17.8. Survival. Unless otherwise expressly stated in this Agreement, each of the
warranties and representations of Seller and Buyer shall survive the Closing and
delivery of the deed and other closing documents by Seller to Buyer, and shall
not be deemed to have merged therewith; provided, however, that any suit or
action for breach of any of the representations or warranties set forth herein
must be commenced within nine (9) months after the Closing (the “Survival
Period”) or any claim based thereon shall be deemed irrevocably waived. Unless
expressly made to survive, all obligations and covenants of Seller contained
herein shall be deemed to have been merged into the Deed and shall not survive
the Closing.

17.9. Use of Proceeds to Clear Title. To enable Seller to make conveyance as
herein provided, Seller may, at the time of Closing, use the Purchase Price or
any portion thereof to clear the title of any or all encumbrances or interests,
provided that provision reasonably satisfactory to Buyer’s attorney is made for
prompt recording of all instruments so procured in accordance with conveyancing
practice in the jurisdiction in which the Property is located.

17.10. Submission not an Offer or Option. The submission of this Agreement or a
summary of some or all of its provisions for examination or negotiation by Buyer
or Seller does not constitute an offer by Seller or Buyer to enter into an
agreement to sell or purchase the Property, and neither party shall be bound to
the other with respect to any such purchase and sale until a definitive
agreement satisfactory to the Buyer and Seller in their sole discretion is
executed and delivered by both Seller and Buyer.

17.11. Entire Agreement; Amendments. This Agreement and the Exhibits hereto set
forth all of the promises, covenants, agreements, conditions and undertakings
between the parties hereto with respect to the subject matter hereof, and
supersede all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written, except as
contained herein. This Agreement may not be changed orally but only by an
agreement in writing, duly executed by or on behalf of the party or parties
against whom enforcement of any waiver, change, modification, consent or
discharge is sought.

17.12. Counterparts; Electronic Signatures. This Agreement may be executed and
delivered in any number of counterparts, each of which so executed and delivered
shall be deemed to be an original and all of which shall constitute one and the
same instrument. Facsimile and electronically transmitted signatures shall for
all purposes be treated as originals.

17.13. Attorneys’ Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs.

 

-24-



--------------------------------------------------------------------------------

17.14. Waiver of Jury Trial. Each party to this Agreement hereby expressly
waives any right to trial by jury of any claim, demand, action or cause of
action (each, an “Action”) (a) arising out of this Agreement, including any
present or future amendment thereof or (b) in any way connected with or related
or incidental to the dealings of the parties or any of them with respect to this
Agreement (as hereafter amended) or any other instrument, document or agreement
executed or delivered in connection herewith, or the transactions related hereto
or thereto, in each case whether such Action is now existing or hereafter
arising, and whether sounding in contract or tort or otherwise and regardless of
which party asserts such Action; and each party hereby agrees and consents that
any such Action shall be decided by court trial without a jury, and that any
party to this Agreement may file an original counterpart or a copy of this
Section 17.14 with any court as written evidence of the consent of the parties
to the waiver of any right they might otherwise have to trial by jury.

17.15. No Waiver. No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver, nor shall a waiver
in any instance constitute a waiver in any subsequent instance. No waiver shall
be binding unless executed in writing by the party making the waiver.

17.16. Rules of Construction. Article and Section captions used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement. All references to “Article” or “Sections” without reference to a
document other than this Agreement, are intended to designate articles and
sections of this Agreement, and the words “herein,” “hereof,” “hereunder,” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article or Section, unless specifically designated otherwise. The use
of the term “including” shall mean in all cases “including but not limited to,”
unless specifically designated otherwise. No rules of construction against the
drafter of this Agreement shall apply in any interpretation or enforcement of
this Agreement, any documents or certificates executed pursuant hereto, or any
provisions of any of the foregoing.

[Signature page follows]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

SELLER:

FSP PHOENIX TOWER LIMITED PARTNERSHIP,

a Texas limited partnership

By: FSP Phoenix Tower LLC,
a Delaware limited liability company, its general partner By:   /s/ George C.
Carter   Name:   George C. Carter   Title:   President

 

-26-



--------------------------------------------------------------------------------

  BUYER:  

PKY 3200 SW FREEWAY, LLC,

a Delaware limited liability company

  By:   Parkway Properties LP,    

a Delaware limited partnership,

its sole member

    By:   Parkway Properties General Partners, Inc.,      
a Delaware corporation, its sole general partner       By:   /s/ Jeremy Dorsett
      Name:   Jeremy Dorsett       Title   Executive Vice President and General
Counsel       By:   /s/ Mandy M. Pope       Name:   Mandy M. Pope       Title:  
Executive Vice President and Chief Accounting Officer   ESCROW AGENT:   CHICAGO
TITLE INSURANCE COMPANY   By:   /s/ Joycelyn Armstrong     Name:   Joycelyn
Armstrong     Title:   Commercial Escrow Officer

 

 

-27-



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A   —      Description of Land    Exhibit B   —      List of Leases   
Exhibit B-1   —      List of Unpaid Commissions    Exhibit C   —      List of
Contracts    Exhibit D   —      Form of Estoppel Certificate    Exhibit E   —
     Form of Deed    Exhibit F   —      Form of Bill of Sale    Exhibit G   —
     Form of Assignment and Assumption of Leases, Contracts and Security
Deposits    Exhibit H   —      Form of Assignment of Intangible Property   
Exhibit I   —      Form of Tenant Notice Letter    Exhibit J   —      Form of
Non-Foreign Affidavit    Exhibit K   —      Form of Certificate of
Representations and Warranties    Exhibit L   —      Form of Assignment of
Ground Lease    Exhibit M   —      Form of Assignment of Parking Lease   
Exhibit N   —      Form of Assignment of Equipment Lease    Exhibit O   —     
Form of Ground Lessor Estoppel Certificate    Exhibit P   —      Form of Parking
Lease Estoppel Certificate    Exhibit Q   —      Form of Holdback Escrow
Agreement    Schedule 4.4   —      Due Diligence Items List   

 

-28-



--------------------------------------------------------------------------------

EXHIBIT A

Description of Land

TRACT I:

Description of a 2.1840 acre (95,134 square feet) tract of land being the same
2.1840 acre tract described in a deed to Phoenix Tower, L.P., a Texas limited
partnership as recorded under Harris County Clerk’s File No. V029748, situated
in the A. C. Reynolds Survey, Abstract No. 61, in the City of Houston, Harris
County, Texas, said 2.1840 acre tract of land being more particularly described
by metes and bounds as follows (with bearings being referenced to the
aforementioned 2.1840 acre tract recorded under Harris County clerk’s File No.
V029748);

BEGINNING at a 60d nail found in the northerly right-of-way line of U. S.
Highway 59 (Southwest Freeway, 360 feet wide) at the southeast corner of Block
1, Reserve “A” of GREENWAY PLAZA as recorded in Film Code No. 421110 of the
Harris County Map Records, said point also being in the Southwest corner of the
herein described tract, from which a found 60d nail bears South 45° 00’ East, a
distance of 0.05 foot;

THENCE, North 12° 18’ 43” West, along the easterly line of said GREENWAY PLAZA,
a distance of 370.00 feet to an “X” cut in concrete found in a southerly line of
said GREENWAY PLAZA, for the northwest corner of this herein described tract,
from which a found brass disk bears North 45° 00’ West, a distance of 0.12 foot;

THENCE, North 77° 41’ 17” East, along a southerly line of said GREENWAY PLAZA, a
distance of 256.35 feet to a brass disk found for the northeast corner of this
herein described tract in the westerly right-of-way line of Buffalo Speedway
(107 feet wide) said point also being the arc of a curve to the right;

THENCE, Southeasterly, along the westerly right-of-way line of said Buffalo
Speedway and along the arc of said curve to the right having a radius of
5,672.65 feet, a central angle of 03° 18’ 11”, a chord bearing South 12° 55’ 12”
East, a distance of 326.99 feet) an arc distance of 327.04 feet to an “X” cut in
concrete found marking the most northerly northwest cut back corner at the
intersection of the westerly right-of-way line of said Buffalo Speedway and the
northerly right-of-way line of the aforesaid U. S. Highway 59;

THENCE, South 33° 17’ 52” West, along said cut back line, a distance of 61.50
feet to a 5/8-inch iron rod found for the most southerly southwest corner of
this herein described tract in the northerly right-of-way line of said U.S.
Highway 59;

THENCE, South 77° 41’ 10” West, along the northerly right-of-way line of said U.
S. Highway 59, a distance of 215.87 feet to the POINT OF BEGINNING and
containing a computed area of 2.1840 acres (95,134 square feet) of land.

 

-29-



--------------------------------------------------------------------------------

TRACT II (LEASEHOLD TRACT):

Leasehold Estate created by that certain Ground Lease dated May 1, 1984 by and
between Greenway Plaza, Ltd. as Lessor and Greenway Building Joint Venture, as
Lessee, as disclosed by instruments filed under H.C.C.F. Nos. K347663, R724673,
R906155 and V029750 covering the following tract of land:

Description of 1,995 square feet (0.0458 acres) of land located in the A. C.
Reynolds Survey, Abstract 61, Harris County, Texas being more fully described by
metes and bounds as follows with bearings referenced to the Texas State Plane
Coordinate System, South Central Zone;

BEGINNING at a found 60d nail in the northerly right-of-way line of U. S.
Highway 59 (Southwest Freeway, 360 foot wide) said point being the southwest
corner of a 66,983 square foot tract, as described in Volume 6327, Page 156, of
the Harris County Deed Records and the Southeast corner of the herein described
tract, from which a found 60d nail bears South 45° 00’ East, a distance of 0.05
foot;

THENCE, South 77° 41’ 17” West, along the northerly right-of-way line of said U.
S. Highway 59, a distance of 13.30 feet to a 5/8-inch iron rod set for the
southwest corner of this herein described tract;

THENCE, North 12° 18’43” West, a distance of 150.00 feet to a pk nail set in a
expansion joint for the northwest corner of this herein described tract;

THENCE, North 77° 41’ 17” East, a distance of 13.30 feet to an “X” set in
concrete for the northeast corner of this herein described tract in the West
line of the aforesaid 66,983 square foot tract;

THENCE, South 12° 18’ 43” East, along the easterly line of this tract and the
westerly line of said 66,983 square foot tract, a distance of 150.00 feet to the
POINT OF BEGINNING and containing a computed area of 0.0458Acre tract (1,995
square feet) of land.

TRACT III (EASEMENT ESTATE):

Being a non-exclusive access easement as shown and depicted on the Subdivision
Map of the “Partial Replat of Greenway Plaza Section One” a subdivision of
record in Volume 180, Page 1 of the Harris County Map Records, and also
referenced under County Clerk’s File No’s. C289523, H767557, H767558, H767559,
H767560, H767561 and J759802 of Harris County, Texas

 

1



--------------------------------------------------------------------------------

EXHIBIT B

List of Leases

 

303 Capital Partners, L.L.C.

Lease Agreement dated June 29, 2004

First Amendment to Lease Agreement dated October 1, 2004

Second Amendment to Lease Agreement dated May 27, 2005

Third Amendment to Lease Agreement dated September 14, 2005

Fourth Amendment to Lease Agreement dated January 13, 2006

Fifth Amendment to Lease Agreement dated September 30, 2008

Sixth Amendment to Lease Agreement dated October 18, 2011

Certificate of Commencement Date dated May 25, 2006 Letter dated March 15, 2010

 

Accounting Principals, Inc.

Lease Agreement dated 10/15/07 Address

Change notice dated 03/18/11

Certificate of Commencement Date dated 01/28/08

 

Allen Boone Humphries Robinson LLP

Lease Agreement dated 06/10/03

First Amendment to Lease Agreement dated 05/10/05

Second Amendment to Lease Agreement dated 12/29/07

Certificate of Commencement Date dated 07/02/08

 

Amegy Bank NA

ATM Lease Agreement dated 11/01/10

 

Apex Compressed Air Energy Storage, LLC

Lease Agreement dated 03/16/11

Certificate of Commencement Date dated 05/19/11

First Amendment to Lease Agreement dated 10/31/12

 

Brasada Capital Management, L.P.

Lease Agreement dated 08/21/08

First Amendment to Lease Agreement dated 12/31/08

Certificate of Commencement Date dated 11/18/08

Letter Agreement dated 02/26/09

 

Brite’s Oil and Gas LTD

Lease Agreement dated 05/14/10

Certificate of Commencement Date dated 07/30/10

 

Chelsea Place Design, Inc.

Lease Agreement dated 03/31/97

First Amendment to Lease Agreement dated 12/21/01

Second Amendment to Lease Agreement dated 02/11/04

Third Amendment to Lease Agreement dated 04/14/05

Fourth Amendment to Lease Agreement dated 08/29/08

 

Cogent Communications, Inc.

Telecommunications License Agreement dated 3/01/10

 

Detechtion Technologies LLC

Lease Agreement dated 12/08/11

Certificate of Commencement Date dated 04/26/12

 

1



--------------------------------------------------------------------------------

Donato, Minx, Brown & Pool, P.C.

Lease Agreement dated 07/16/96

First Amendment to Lease Agreement dated 11/30/99

Second Amendment to Lease Agreement dated 01/20/00

Third Amendment to Lease Agreement dated 10/26/01

Fourth Amendment to Lease Agreement dated 04/24/03

Fifth Amendment to Lease Agreement dated 11/18/04

Sixth Amendment to Lease Agreement dated 09/16/10

Seventh Amendment to Lease Agreement dated 01/13/12

Certificate of Commencement Date dated 11/09/10

 

DPR Construction

Lease Agreement dated 06/25/12

Certificate of Commencement Date dated 09/28/12

 

Edison McDowell & Hetherington, LLP

Lease Agreement dated 09/30/09

First Amendment to Lease Agreement dated 11/24/09

Second Amendment to Lease Agreement dated 02/18/10

Third Amendment to Lease Agreement dated 04/16/10

Fourth Amendment to Lease Agreement dated 07/20/10

Fifth Amendment to Lease Agreement dated 10/22/10

Sixth Amendment to Lease Agreement dated 09/15/11

Certificate of Commencement Date dated 03/25/10

Certificate of Commencement Date dated 05/25/10

Certificate of Commencement Date dated 08/19/10

Certificate of Commencement Date dated 10/25/11

Certificate of Commencement Date dated 11/04/09

Certificate of Commencement Date dated 11/30/10

Certificate of Commencement Date dated 12/30/09

Early Entry Indemnity Agreement dated 09/25/09

 

Electronic Tracking Systems

Antenna Site License Agreement dated 06/01/04

First Amendment to Antenna Site License Agreement dated 05/31/07

Second Amendment to Antenna Site License Agreement dated 01/04/10

 

Forethought National Life Insurance Company

Lease Agreement dated 04/27/09

First Amendment to Lease Agreement dated 01/14/10

Second Amendment to Lease Agreement dated 01/28/11

Certificate of Commencement Date dated 02/26/10

Certificate of Commencement Date dated 04/13/11

Certificate of Commencement Date dated 06/23/09

Consent dated 10/30/09

 

Goulden Williams, LTD (dba Capital Healthcare Planning)

Lease Agreement dated 08/15/08
Certificate of Commencement Date dated 12/19/08

 

2



--------------------------------------------------------------------------------

Henke Law Firm, LLP

Lease Agreement dated 12/16/11

 

Henslee Schwartz, LLP

Lease Agreement dated 11/11/99

First Amendment to Lease Agreement dated 01/25/02

Second Amendment to Lease Agreement dated 10/31/02

Third Amendment to Lease Agreement dated 06/25/04

Fourth Amendment to Lease Agreement dated 04/26/10

Fifth Amendment to Lease Agreement dated 12/30/10

Certificate of Commencement Date dated 02/10/11

Certificate of Commencement Date dated 05/27/10

Landlord’s Consent to Sublease dated 09/15/11

 

Howard Weil, Inc. (former Legg Mason Wood Walker, Inc.)

Lease Agreement dated 07/07/03
First Amendment to Lease Agreement dated 03/16/06

Second Amendment to Lease Agreement dated 04/29/10

Assignment and Assumption of Lease dated 10/31/03

Certificate of Commencement Date dated 07/26/10

Transfer Consent Letter 04/12/12

 

Idea Integration Corp. (former Berger IT Co.)

Lease Agreement dated 01/31/03

First Amendment to Lease Agreement dated 05/25/05

Second Amendment to Lease Agreement dated 06/08/07

Third Amendment to Lease Agreement dated 10/31/07

Memorandum of Understanding dated 01/16/08

Fourth Amendment to Lease Agreement dated 05/15/08

Fifth Amendment to Lease Agreement dated 01/07/09

Sixth Amendment to Lease Agreement dated 10/01/09

Certificate of Commencement Date dated 12/03/09

Lease Guaranty Agreement dated 01/24/03

Lease Notice dated 10/26/05

Lease Notice dated 10/30/07

Letter Agreement dated 08/20/08

Letter Agreement dated 11/06/08

Notice of Address Change dated 03/18/11

 

Ingenia Polymers, Inc.

Lease Agreement dated 11/30/05

First Amendment to Lease Agreement dated 08/22/08

Second Amendment to Lease Agreement dated 03/30/12

Certificate of Commencement Date dated 01/06/09

Certificate of Commencement Date dated 03/15/06

 

JDPage LLC

Lease Agreement dated 01/03/08

Certificate of Commencement Date dated 02/08/08

 

3



--------------------------------------------------------------------------------

JM Equity Venture, Ltd., L.L.P.

Lease Agreement dated 12/13/05

  Certificate of Commencement Date dated 03/22/06

  Lease Guaranty Agreement dated 12/14/05

Landlord’s Consent to Sublease dated 03/03/10

Excess Sublease Rent Schedule 03/15/10

Landlord’s Consent to First Amendment to Sublease dated 03/02/12

 

Joule Processing LLC

Lease Agreement dated 10/21/11

  First Amendment to Lease Agreement dated 08/06/12

Certificate of Commencement Date dated 11/07/11

 

Keefe, Bruyete & Woods, Inc.

Lease Agreement dated 04/18/07

  First Amendment to Lease Agreement dated 11/19/12

Certificate of Commencement Date dated 08/24/07

 

The Lincoln National Life Insurance

Lease Agreement dated 02/27/09

    Company

Certificate of Commencement Date dated 04/14/09

 

Logix Communications

Telecommunications License Agreement dated 12/01/10

  Certificate of Commencement Date dated 12/23/10

 

Ryan Specialty Group, LLC, successor

Lease Agreement dated 11/26/07

    in interest to MaClean Oddy &

Lease Notice dated 11/10/08

    Associates, Inc. (dba Global Special

Certificate of Commencement Date dated 01/28/08

    Risks)

First Amendment to Lease Agreement dated 11/19/12

 

MCIMetro Access Transmission

Telecommunications License Agreement dated 07/31/06

    Services, LLC

Address Change Notice dated 02/05/10

  Address Change Notice dated 12/16/11

Renewal Notice dated 07/15/11

 

Network Appliance, Inc.

Lease Agreement dated 06/30/00

  First Amendment to Lease Agreement dated 06/06/05

Second Amendment to Lease Agreement dated 03/07/06

Third Amendment to Lease Agreement dated 06/25/07

Certificate of Commencement Date dated 01/18/08

Lease Notice dated 09/18/08

Lease Notice dated 11/25/08

 

New York Life Insurance Company

Lease Agreement dated 12/29/11

  Lease Notice dated 12/31/11

 

Phillips Akers Womac PC (formerly

Lease Agreement dated 08/01/96

Phillips & Akers, P.C.)

First Amendment to Lease Agreement dated 01/12/01

Second Amendment to Lease Agreement dated 08/05/01

Third Amendment to Lease Agreement dated 07/01/05

 

4



--------------------------------------------------------------------------------

  Fourth Amendment to Lease Agreement dated 12/15/10

Certificate of Commencement Date dated 02/09/11

Storage Lease dated 07/01/89

Landlord’s Consent to Sublease dated 08/02/11

Landlord’s Consent to Sublease dated 08/06/12

Notice of Name Change dated 08/25/11

 

Permian Mud Service, Inc. (aka Champion Technologies)

Lease Agreement dated 04/28/05
First Amendment to Lease Agreement dated 10/16/07

Second Amendment to Lease Agreement dated 05/31/11

Certificate of Commencement Date dated 04/04/12

Third Amendment to Lease Agreement dated 01/12/12

Certificate of Commencement Date dated 09/01/11

Storage License Agreement dated 04/01/11

Storage License Agreement 04/01/12

 

Phoenix Gas Pipeline Co.

Lease Agreement dated 08/22/94

First Amendment to Lease Agreement dated 06/30/99

Second Amendment to Lease Agreement dated 09/15/04

Third Amendment to Lease Agreement dated 07/28/09

Certificate of Commencement Date dated 08/31/09

 

Phonoscope, Ltd.

Telecommunications License Agreement dated 07/01/04

 

Riverrock Management Company LLC (formerly Renegade Capital LP)

Lease Agreement dated 08/14/08
First Amendment to Lease Agreement 8/21/12

Certificate of Commencement Date dated 09/30/08

 

RGN-Houston IV, LLC (formerly Aletcor Enterprises)

Lease Agreement dated 12/31/98
First Amendment to Lease Agreement dated 11/30/02

Second Amendment to Lease Agreement dated 05/18/05

Consent of Landlord dated 04/23/08

Third Amendment to Lease Agreement dated 03/02/12

Lease Guaranty Agreement dated 05/26/05

Lease Notice dated 08/26/09

 

Settlement Facility— Dow Corning Trust

Lease Agreement dated 12/29/11

Certificate of Commencement Date dated 04/02/12

 

Skyline Houston Deli LLC

Lease Agreement dated 08/28/03

First Amendment to Lease Agreement 09/28/12

Increase Notice dated 12/01/09

Rent Reduction Notice dated 06/29/10

Rent Reduction Notice 11/12/07

 

5



--------------------------------------------------------------------------------

Sprint Communications Company L.P.

Lease Agreement dated 03/31/89

First Amendment to Lease Agreement dated 10/29/91

Second Amendment to Lease Agreement dated 07/29/94

Third Amendment to Lease Agreement dated 11/07/94

Fourth Amendment to Lease Agreement dated 05/04/99

Fifth Amendment to Lease Agreement dated 06/28/02

Sixth Amendment to Lease Agreement dated 06/22/07

Seventh Amendment to Lease Agreement dated 06/13/12

Change of Address Notice dated 08/20/10

Certificate of Commencement Date dated 04/11/08

 

Stanley Capital Management LLC Lease

Agreement dated 12/23/10

Certificate of Commencement Date dated 04/28/11

Landlord’s Consent to Sublease dated 04/11/11

 

Sullins, Johnston, Rohrbach & Magers, P.C.

Lease Agreement dated 07/21/97

First Amendment to Lease Agreement dated 10/27/97

Second Amendment to Lease Agreement dated 06/23/04

Third Amendment to Lease Agreement dated 07/23/09

Certificate of Commencement Date dated 09/02/09

 

Susman Tisdale Gayle Architects, Inc.

Lease Agreement dated 07/16/08

First Amendment to Lease Agreement dated 05/31/11

Second Amendment to Lease Agreement dated 08/06/12

Certificate of Commencement Date dated 11/07/08

 

Teleport Communications Houston, Inc. (a wholly-owned subsidiary of AT&T Corp.)

Telecommunications License Agreement dated 07/01/11

 

Thompson & Horton, LLP

Lease Agreement dated 11/09/10

First Amendment to Lease Agreement dated 08/16/11

Certificate of Commencement Date dated 02/01/11

Certificate of Commencement Date dated 09/01/11

Landlord’s Consent to Sublease dated 08/29/11

 

Thrasher & Associates, P.C.

Lease Agreement dated 12/01/97

First Amendment to Lease Agreement dated 12/27/01

Second Amendment to Lease Agreement dated 08/22/06

Third Amendment to Lease Agreement dated 07/12/10

Certificate of Commencement Date dated 08/12/10

 

Traditum Group LLC

Lease Agreement dated 08/16/11

Certificate of Commencement Date dated 09/22/11

 

Transystems Corporation

Lease Agreement dated 11/13/08

Certificate of Commencement Date dated 03/05/09

 

6



--------------------------------------------------------------------------------

TW Telcom of Texas LLC

Telecommunications License Agreement dated 11/17/10

Certificate of Commencement Date dated 01/05/11

 

Vaco Houston, LLC (formerly Mackey & Tanner, L.L.C.)

Lease Agreement dated 08/20/01
First Amendment to Lease Agreement dated 08/05/05

Second Amendment to Lease Agreement dated 11/30/11

Certificate of Commencement Date dated 12/01/05

 

W Douglas Matthews (dba Matthews Law Firm)

Lease Agreement dated 11/21/01

First Amendment to Lease Agreement dated 10/07/02

Second Amendment to Lease Agreement dated 09/20/05

Third Amendment to Lease Agreement dated 08/31/10

Certificate of Commencement Date dated 09/30/10

Storage License Agreement dated 01/07/02

 

WorleyParsons Group Inc

Lease Agreement dated 03/30/12

 

7



--------------------------------------------------------------------------------

EXHIBIT B-1

List of Unpaid Commissions

Apex Compressed Air Energy Storage, LLC., First Amendment to Lease Agreement,
dated October 31, 2012:

 

   Studley:    $ 3,234.98       Hines:    $ 1,617.49   

Ryan Specialty Group, LLC (dba Global Special Risks), First Amendment to Lease
dated 11/26/12:

 

     Studley:       $ 27,859.83         Hines:       $ 13,929.92   

 

1



--------------------------------------------------------------------------------

EXHIBIT C

List of Contracts

 

Vendor

  

Document

  

Service

AbitibiBowater    Building Services Contract 01/2009    Recycling ABM Services
   Building Services Contract 11/2009    Janitorial Admiral Linen Uniform
Service    Services and Goods Agreement 12/2011    Uniform Service Allied Barton
   Building Services Contract 1997    Security Allied Waste    Building Services
Contract 11/2009    Trash Ambius   

Building Services Contract 8/2010

Add-On to Building Services Contract 12/2010

   Holiday Decor Amegy Bank    Lease Agreement 11/2010    ATM Amerex Energy
Services    Contracted Energy Positions 3/2012    Energy AMST   

Building Services Contract 10/1996

Supplemental Letter Agreements 6/1999 and 7/2004

   Metal Refinishing Belfor USA    Building Services Contract 3/2011    Disaster
Recovery Constellation NewEnergy    Master Retail Electricity Supply Agreement
9/2011    Electricity provider Corporate Care   

Building Services Contract 8/1996

Supplemental Letter Agreement 7/2004

   Carpet Maintenance Datawatch    Building Services Contract 4/2012    Off-site
Monitoring Environmental Coalition    Building Service Contract 7/2004    Pest
Control FedEx    Subscriber Joinder 7/2011    Shipping Hines    Leasing
Agreement 2/2006    Leasing Exclusive Hines    Management Agreement 2/2006   
Property Management Jobs    Building Services Contract 2/1997    Window Washing
Kings III   

Building Services Contract 1/2011

Contract for Equipment 3/2011

   Elevator Phones Logix    Service Contract 7/2010    Phone lines Micronet   
Service & Goods Agreement 2/2006    Fire Alarm Inspection MobiLease    Equipment
Lease 1/2011    Fitness Equipment Nalco    Building Services Contract 5/2010   
Water Treatment NEC    Equipment Lease 7/2010    Telephone System Pleasing
Plants    Building Services Contract 5/2008    Interior Landscaping Phonoscope
   Commercial Account    Cable TV Seamless Solutions    Equipment Lease 5/2009
   Copier Silversand    Building Services Contract 11/2006    Exterior
Landscaping Staples    Subscriber Joinder 7/2011    Office Supplies

 

1



--------------------------------------------------------------------------------

TFC (The Fitness Contractors)    Building Services Contract 3/2012    Fitness
Equipment Maintenance ThyssenKrupp    Building Services Contract - Maintenance
during Mod & Warranty Period 10/2010    Elevator Maintenance Winpark   

Building Services Contract 1/2010

Letter Agreement 6/2011

   Parking Management

 

2



--------------------------------------------------------------------------------

EXHIBIT D

Form of Estoppel Certificate

TENANT ESTOPPEL CERTIFICATE

 

From:   

 

     

 

      (“Tenant”)    To:   

 

         

 

         

 

        (“Buyer”)      

 

     

 

      (“Landlord”)    Lease:    Lease dated                     ,             ,
between                                      
                                                            , a      
                                                                       
                      ,       and                                          
                                          , a      
                                                                       
                      ,       as amended, modified or supplemented by
                                    [list all amendments, addenda, letter
agreements and the like] (as so amended, modified and supplemented, the
“Lease”), copies of which are attached hereto as Exhibit A. Premises:   

Suite(s)             , consisting of a total of                      rentable
square feet, (the “Premises”) located in the building


known as                  having an address of                     (the
“Building”).

 

3



--------------------------------------------------------------------------------

        Tenant hereby certifies to Landlord and Buyer as follows:

1. Tenant is the current Tenant under the Lease. The Lease is in full force and
effect and is the only lease, agreement or understanding between Landlord and
Tenant affecting the Premises and any rights to parking. The Lease has not been
modified, altered or amended, except as follows: [commencement agreements,
modifications, assignments or amendments to the Lease and all letter agreements
or, if none, state “None”.]

2. The initial term of the Lease commenced on             ,        , and the
current term will expire on             ,         . The Tenant has an
outstanding option to renew the Lease (which has not been waived or lapsed) for
            (            ) additional         following the expiration date of
the current term. Tenant has accepted and is presently occupying the Premises.

3. The base rent under the Lease is currently $         per month. [Tenant’s
current estimated operating expense rent is $         per month.] Tenant’s pro
rata share of operating expenses for the Building is         %. Tenant has fully
paid all rent and other sums payable under the Lease on or before the date of
this Certificate and Tenant has not paid any rent more than one month in
advance.

4. Tenant is not in default under any of the provisions of the Lease, and no
event has occurred and no circumstance exists which, with the passage of time or
the giving of notice by Landlord, or both, would constitute such a default.

5. To Tenant’s knowledge, Landlord is not in default under any of the provisions
of the Lease, and no event has occurred and no circumstance exists which, with
the passage of time or the giving of notice by Tenant, or both, would constitute
such a default.

6. All construction to be performed and the improvements to be installed by
Landlord on the Premises as a condition to Tenant’s acceptance of the Premises,
if any, have been completed and fully accepted by Tenant. All amounts to be paid
by Landlord to Tenant for work performed by Tenant pursuant to any tenant
improvement allowance have been paid in full. Any and all other leasing
incentives, amounts which the Lease expressly requires to be paid by Landlord to
Tenant or amounts to be credited against Tenant rent due under the Lease for any
reason (exclusive of operating expense adjustments as may be applicable under
the Lease) have been fully paid or credited as applicable, and no such amounts
remain outstanding or remain to be credited.

7. As of the date of this Certificate, Tenant has no defenses, offsets or
credits against the payment of rent and other sums due or to become due under
the Lease or against the performance of any other of Tenant’s obligations under
the Lease.

8. Tenant has paid to Landlord a security deposit in the amount of $
             [alternatively: Landlord is holding a letter of credit to secure
Tenant’s obligation under the Lease is the amount of $            .]. [The
obligations of Tenant are guaranteed by             , in accordance with the
terms of the guaranty dated             .]

 

4



--------------------------------------------------------------------------------

9. Tenant has not subleased, assigned, pledged, hypothecated, or otherwise
encumbered all or any portion of its interest in the Lease.

10. Tenant has no existing right of refusal, right of offer, or expansion
rights, except          (all other rights, if any, having been waived or deemed
waived). Tenant has no purchase option or other right to purchase the Premises
or the Building.

11. There are no actions, voluntary or involuntary, pending against the Tenant
under the bankruptcy laws of the United States or any state thereof.

12. Tenant understands that this Certificate is required in connection with
Buyer’s acquisition of the Building, and Tenant agrees that Landlord, Buyer and
their respective assigns (including any parties providing financing for the
Building) will, and shall be entitled to, rely on the truth of this Certificate.
Tenant agrees that such parties will, and shall be entitled to, rely on the
representations in this Certificate as being true and correct and continuing to
be made, unless Tenant notifies Landlord and Buyer of a change in this
Certificate prior to the closing.

13. The party executing this document on behalf of Tenant represents that he/she
has been authorized to do so on behalf of Tenant.

EXECUTED on this          day of             .

 

TENANT                                                                        
              , a                                          
                                       

 

By:     Name:  

 

Title:  

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A TO ESTOPPEL CERTIFICATE

Leases

 

6



--------------------------------------------------------------------------------

EXHIBIT E

Form of Deed

SPECIAL WARRANTY DEED

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

 

THE STATE OF TEXAS         §       KNOW ALL PERSONS BY THESE PRESENTS: COUNTY OF
HARRIS           §   

THAT, FSP PHOENIX TOWER LIMITED PARTNERSHIP, a Texas limited partnership
(“Grantor”), for and in consideration of the sum of Ten and No/100ths Dollars
($10.00) in hand paid to Grantor by                 , a
                (“Grantee”), the receipt of which is hereby acknowledged by
Grantor, and other good and valuable consideration paid and agreed and secured
to be paid to Grantor by Grantee in the manner set forth below, the sufficiency
of which consideration is hereby acknowledged by Grantor, has GRANTED,
BARGAINED, SOLD, and CONVEYED and by these presents does GRANT, BARGAIN, SELL,
and CONVEY unto said Grantee, its successors and assigns, subject to the
Permitted Exceptions described below, all of that certain real property located
in Harris County, Texas, more particularly described on Exhibit “A” attached
hereto, and all easements, tenements, hereditaments, privileges and
appurtenances in any way belonging to the foregoing (collectively, the
“Appurtenances”), including, without limitation, (i) any land to the midpoint of
the bed of any highway, street, road or avenue, open or proposed, in front of,
abutting or adjoining such land, (ii) any land lying in or under the bed of any
creek, stream, bayou or river running through, abutting or adjacent to such
land, (iii) any riparian, appropriative, or other water rights of Grantor
appurtenant to such land and relating to surface or subsurface waters, (iv) any
oil, gas or other minerals or mineral rights relating to such land or to the
surface or subsurface thereof (v) any strips, gores or pieces of property
abutting, bounding or which are adjacent or contiguous to such land, and
(vi) all easements, right-of-ways, rights of ingress or egress and reversionary
interests benefiting such land (all such land, water rights, mineral rights,
easements and other appurtenant rights being herein referred to collectively as
the “Property”).

This conveyance is made by Grantor and accepted by Grantee expressly subject to
all matters of record affecting title to the Property.

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in anywise belonging, unto Grantee, its successors and
assigns forever; and, subject to all matters of record, Grantor does hereby bind
itself and its successors, to WARRANT AND FOREVER DEFEND all and singular the
Property unto Grantee, its successors and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through or under Grantor, but not otherwise.

 

7



--------------------------------------------------------------------------------

GRANTEE, BY ACCEPTANCE OF THIS SPECIAL WARRANTY DEED (THIS “DEED”), ACKNOWLEDGES
THAT IT HAS INSPECTED AND ASSESSED THE PROPERTY AND HAS SATISFIED ITSELF AS TO
THE CONDITION OF SAME AND THAT, EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE
AND SALE AGREEMENT, EFFECTIVE AS OF             , 2012, BY AND BETWEEN GRANTOR
AND GRANTEE OR IN ANY OTHER DOCUMENT EXECUTED BY GRANTOR AND/OR GRANTEE IN
CONNECTION WITH THE TRANSACTION CONTEMPLATED THEREBY, IT ACCEPTS THE PROPERTY
“AS IS” AND “WHERE IS” AND WITH ALL FAULTS, WITHOUT REPRESENTATION OR WARRANTY
OF ANY KIND, EXPRESSED, IMPLIED, BY OPERATION OF LAW OR OTHERWISE, INCLUDING,
WITHOUT LIMITATION, WITHOUT IMPLIED WARRANTY AS TO HABITABILITY, SUITABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR FITNESS FOR ANY PURPOSE,
SAVE AND EXCEPT THE WARRANTIES OF TITLE CONTAINED HEREIN.

[End of Text on Page]

 

8



--------------------------------------------------------------------------------

EXECUTED on this              day of                 , 2012.

 

GRANTOR:

FSP PHOENIX TOWER LIMITED

PARTNERSHIP,

a Texas limited partnership

By: FSP Phoenix Tower LLC,

a Delaware limited liability company, its general partner

By:     Name:  

 

Title:  

 

 

9



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF MASSACHUSETTS    :       : ss    COUNTY OF MIDDLESEX    :   

On this          day of             , 2012, before me, the undersigned notary
public, personally appeared             [NAME OF INDIVIDUAL],            
[INSERT TITLE] of                  [INSERT NAME OF ENTITY], a             
[INSERT STATE OF ENTITY FORMATION AND TYPE OF ENTITY], proved to me through
satisfactory evidence of identification, which was personal knowledge of
identity, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that [she] [he] signed it voluntarily, as the
act and deed of said entity for its stated purpose.

 

 

Official Signature and Seal of Notary Public

 

1



--------------------------------------------------------------------------------

EXHIBIT A TO DEED

Description of Property

 

2



--------------------------------------------------------------------------------

EXHIBIT F

Form of Bill of Sale

FSP PHOENIX TOWER LIMITED PARTNERSHIP, a Texas limited partnership (“Seller”),
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, hereby grants, bargains, sells, transfers and delivers to
            , a                      (“Buyer”), all of the fixtures, equipment,
furniture, furnishings, appliances, supplies and other personal property of
every nature and description attached or pertaining to, or otherwise used in
connection with the real property described on Exhibit A (the “Real Property”)
attached hereto (collectively, the “Personal Property”), but specifically
excluding from the Personal Property any accounting software or related items,
all property leased by Seller or owned by tenants or others, if any, to have and
to hold the Personal Property unto Buyer, its successors and assigns, forever.

Seller grants, bargains, sells, transfers and delivers the Personal Property in
its “AS IS” condition, WITH ALL FAULTS, IF ANY, and makes no representations or
warranties, direct or indirect, oral or written, express or implied, as to
title, encumbrances and liens, merchantability, condition or fitness for a
particular purpose or any other warranty of any kind, all of which
representations and warranties are expressly hereby disclaimed and denied;
provided that Seller represents that it has not encumbered or otherwise conveyed
any such Personal Property which is being conveyed to Buyer hereunder.

Buyer agrees that the liability of Seller under this Bill of Sale, the Purchase
Agreement, and any other agreement, document, certificate or instrument
delivered by Seller to Buyer, or under any law applicable to the Property or
this transaction, shall be limited as provided in Section 10.2 of the Purchase
Agreement.

Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Purchase Agreement.

 

3



--------------------------------------------------------------------------------

Executed this         day of          2012.

 

SELLER:

FSP PHOENIX TOWER LIMITED PARTNERSHIP,

a Texas limited partnership

By: FSP Phoenix Tower LLC,

a Delaware limited liability company, its general partner

By:

 

 

Name:

 

 

Title:

 

 

 

4



--------------------------------------------------------------------------------

EXHIBIT A TO BILL OF SALE

Description of Property

 

5



--------------------------------------------------------------------------------

EXHIBIT G

Form of Assignment and Assumption of Leases, Contracts and Security Deposits

 

DATE:                                     , 2012 ASSIGNOR:    FSP PHOENIX TOWER
LIMITED PARTNERSHIP, a Texas limited partnership ASSIGNEE:   
                                 , a                                     

RECITALS:

WHEREAS, Assignor and Assignee have entered into that certain Purchase and Sale
Agreement dated as of         , 2012 (the “Purchase Agreement”), wherein
Assignor agreed to sell and Assignee agreed to buy certain real property
described in Exhibit A attached hereto and the improvements located thereon (the
“Property”); and

WHEREAS, Assignee desires to assume and Assignor desires to assign to Assignee
all of Assignor’s interest (i) as landlord, under the leases (the “Leases”)
described in Exhibit B attached hereto and incorporated herein pertaining to the
Property, including any security deposits, letters of credit, advance rentals,
or like payments held by Assignor in connection with the Leases, and (ii) as
owner, under the service contracts (the “Contracts”) described in Exhibit C
attached hereto and incorporated herein pertaining to the Property.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

1. Assignment. Assignor conveys and assigns to Assignee all of Assignor’s right,
title and interest in and to the Leases and the Contracts, together with the
right to receive any and all sums and proceeds arising out of said Leases and
Contracts, from and after the date of conveyance of the Property by Assignor to
Assignee (the “Conveyance Date”), but reserving unto Assignor all uncollected
rent attributable to the period prior to the Conveyance Date pursuant to the
provisions of Section 8.1 of the Purchase Agreement.

2. Assumption. Assignee assumes and agrees to be bound by all of Assignor’s
liabilities and obligations pursuant to the Leases and the Contracts, if any,
and agrees to perform and observe all of the covenants and conditions contained
in the Leases and the Contracts, from and after the Conveyance Date.

3. Indemnification. Assignee covenants and agrees to indemnify and hold harmless
Assignor for, from and against any actions, suits, proceedings or claims, and
all costs and expenses, including, without limitation, reasonable attorneys’
fees, incurred in connection therewith, arising out of any breach of any of the
Leases or the Contracts by Assignee to the extent occurring from and after the
Conveyance Date. Assignor covenants and agrees to

 

1



--------------------------------------------------------------------------------

indemnify and hold harmless Assignee for, from and against any actions, suits,
proceedings or claims, and all costs and expenses, including, without
limitation, reasonable attorneys’ fees, incurred in connection therewith,
arising out of any breach of any of the Leases or the Contracts by Assignor to
the extent occurring prior to the Conveyance Date.

4. Binding Effect. This Assignment shall inure to the benefit of and shall be
binding upon the parties hereto and their respective successors and assigns.

5. Construction; Definitions. This Assignment shall be construed according to
Texas law. Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Purchase Agreement.

6. Counterparts. This Assignment may be executed in counterparts, which taken
together shall constitute one original instrument.

7. Non-Recourse. Assignee agrees that the liability of Assignor under this
Assignment, the Purchase Agreement, and any other agreement, document,
certificate or instrument delivered by Seller and Buyer, or under any law
applicable to the Property or this transaction, shall be limited as provided in
Section 10.2 of the Purchase Agreement.

DATED as of the day and year first above written.

 

ASSIGNOR:

FSP PHOENIX TOWER LIMITED PARTNERSHIP,

a Texas limited partnership

By: FSP Phoenix Tower LLC,

a Delaware limited liability company, its general

partner

By:     Name:  

 

Title:  

 

 

ASSIGNEE:

                                                                  
                   ,

a                                         
                                        

 

2



--------------------------------------------------------------------------------

By:     Name:  

 

Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT A TO ASSIGNMENT OF LEASES, CONTRACTS AND SECURITY

DEPOSITS

Description of Property

 

4



--------------------------------------------------------------------------------

EXHIBIT B TO ASSIGNMENT OF LEASES, CONTRACTS AND SECURITY

DEPOSITS

Leases

 

5



--------------------------------------------------------------------------------

EXHIBIT C TO ASSIGNMENT OF LEASES, CONTRACTS AND SECURITY

DEPOSITS

Contracts

 

6



--------------------------------------------------------------------------------

EXHIBIT H

Assignment of Intangible Property

 

DATE:                                     , 2012 ASSIGNOR:    FSP PHOENIX TOWER
LIMITED PARTNERSHIP, a Texas limited partnership ASSIGNEE:   
                                                 , a                     

RECITALS:

B. Assignor presently owns the real property described in Exhibit A to this
Assignment and the improvements and personal property located thereon (the
“Property”).

C. WHEREAS, Assignor and Assignee have entered into that certain Purchase and
Sale Agreement dated as of             , 20         (the “Purchase Agreement”),
wherein Assignor agreed to sell and Assignee agreed to buy the Property;

D. Assignor desires to sell the Property to Assignee, and in connection
therewith, Assignor desires to assign to Assignee and Assignee desires to
acquire Assignor’s interest, if any, in and to the following described rights,
interests and property inuring to the benefit of Assignor and relating to the
Property.

FOR VALUABLE CONSIDERATION, the receipt and adequacy of which are hereby
acknowledged, Assignor agrees as follows:

1. Assignment. Assignor assigns, transfers, sets over, and conveys to Assignee,
to the extent the same are assignable, all of Assignor’s right, title, and
interest, if any, in and to (i) any warranties and/or guaranties, express or
implied, from contractors, builders, manufacturers, and/or suppliers inuring to
the benefit of Assignor and relating to the Property, (ii) any licenses, permits
and approvals relating to the Property, (iii) all logos and trade names,
including without limitation the right to use the name “Phoenix Tower” but not
any reference to “FSP” and (iv) all plans and specifications.

2. Binding Effect. This Assignment shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns.

3. Construction; Definitions. This Assignment shall be construed according to
Texas law. Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Purchase Agreement.

4. Non-Recourse. Assignee agrees that the liability of Assignor under this
Assignment, the Purchase Agreement, and any other agreement, document,
certificate or instrument delivered by Seller to Buyer, or under any law
applicable to the Property or this transaction, shall be limited as provided in
Section 10.2 of the Purchase Agreement.

 

1



--------------------------------------------------------------------------------

DATED as of the day and year first above written.

 

ASSIGNOR:

 

FSP PHOENIX TOWER LIMITED PARTNERSHIP,

a Texas limited partnership

 

By: FSP Phoenix Tower LLC,

a Delaware limited liability company, its general partner

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

ASSIGNEE:

 

 

  , a                                          
                                         

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

2



--------------------------------------------------------------------------------

EXHIBIT A TO ASSIGNMENT OF INTANGIBLE PROPERTY

Description of Property

 

3



--------------------------------------------------------------------------------

EXHIBIT I

Form of Tenant Notice Letter

[SELLER’S LETTERHEAD]

            , 2012

Attention: Tenants of Phoenix Tower

Re:                      (the “Property”)

Dear                     :

Please be advised that FSP PHOENIX TOWER LIMITED PARTNERSHIP has sold the
Property and assigned your lease to             , a             . Consequently,
             is now the “landlord” or “lessor” under your lease with respect to
the Property. Effective immediately, rent checks should be made payable to
             and all rent payments should be sent to:

 

  

                                                  

     

 

     

 

  

You will be receiving further contact information under separate cover directly
from                     .

 

Sincerely,

FSP PHOENIX TOWER LIMITED PARTNERSHIP,

a Texas limited partnership

By: FSP Phoenix Tower LLC,

a Delaware limited liability company, its general

partner

By:

 

 

Name:

 

 

Its:

 

 

 

1



--------------------------------------------------------------------------------

EXHIBIT J

Non-Foreign Affidavit

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by FSP PHOENIX TOWER LIMITED
PARTNERSHIP, a Texas limited partnership (“Seller”), the undersigned hereby
certifies the following:

 

  1. Seller is not a foreign person, foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

 

  2. Seller’s U.S. taxpayer identification number is [            ]; and

 

  3. Seller’s address is c/o Franklin Street Properties Corp., 401 Edgewater
Place, Wakefield, Massachusetts 01880.

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both. Under
penalties of perjury, the undersigned declares that it has examined this
certification and to the best of its knowledge and belief it is true, correct,
and complete, and further declares that it has authority to sign this document.

Date: As of                     , 2012

 

FSP PHOENIX TOWER LIMITED PARTNERSHIP,

a Texas limited partnership

By: FSP Phoenix Tower LLC,

a Delaware limited liability company, its general partner

By:

 

 

 

Name:

   

Title

 

:

 

1



--------------------------------------------------------------------------------

EXHIBIT K

Form of Certificate of Representations and Warranties

[Letterhead of Party Giving Certificate (Seller or Buyer)]

                                     , 2012

[Name of Party Receiving Certificate (Seller or Buyer)]

[Address of Party Receiving Certificate]

[City, State]

Ladies and Gentlemen:

The undersigned hereby certifies that all of the representations and warranties
made by it in Section              of the Purchase and Sale Agreement dated as
of                     , 2012 (the “Purchase Agreement”) between the
undersigned, as [insert Seller or Buyer], and you, as [insert Seller or Buyer],
are true and correct as of the date hereof in all material respects, except as
follows: [insert “none” or exceptions], which shall survive the date hereof for
the period and subject to the limitations provided in the Purchase Agreement,
and thereafter shall be null and void. The undersigned further ratifies and
confirms the continued applicability of, and the understandings and agreements
of the undersigned set forth in, such Section         .

 

Very truly yours,

 

By:

 

 

  Name:   Title:

 

1



--------------------------------------------------------------------------------

EXHIBIT L

Assignment of Ground Lease

ASSIGNMENT OF GROUND LEASE

This ASSIGNMENT OF GROUND LEASE (this “Assignment”) is hereby made as of this
         day of             , 2012 (the “Assignment Date”), by and between FSP
PHOENIX TOWER LIMITED PARTNERSHIP, a Texas limited partnership, with an address
at c/o Franklin Street Properties Corp., 401 Edgewater Place, Suite 200,
Wakefield, Massachusetts 01880 (“Assignor”) and             , a             ,
with an address at                      (“Assignee”).

WITNESS that Assignor, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, has BARGAINED, SOLD, TRANSFERRED
and ASSIGNED, and by these presents does BARGAIN, SELL, TRANSFER and ASSIGN unto
Assignee all of Assignor’s rights as lessee under that certain Ground Lease
dated effective May 1, 1984 by and between Greenway Plaza, Ltd., predecessor in
interest to Crescent Real Estate Funding III, L.P., as lessor, and Greenway
Building Joint Venture, predecessor in interest to Assignor, as lessee, as
amended by that certain First Amendment to Ground Lease dated as of June 1, 2004
relating to premises as set forth on Exhibit A attached hereto (as amended, the
“Ground Lease”), which Ground Lease is evidenced by an Assignment of Lease
recorded under Harris County Clerk’s No. K347663, as further assigned by
instruments recorded under File Nos. R724673, R906155, V029750, and
            .

The Assignee hereby assumes all of the burdens, terms, covenants, conditions and
obligations of Assignor as lessee under the Ground Lease.

Assignee further covenants and agrees to indemnify and hold harmless Assignor
for, from and against any actions, suits, proceedings or claims, and all costs
and expenses, including, without limitation, reasonable attorneys’ fees,
incurred in connection therewith, based upon or arising out of any breach or
alleged breach of the Ground Lease or out of any other facts connected with the
Ground Lease, occurring or alleged to have occurred from and after the
Assignment Date. Assignor covenants and agrees to indemnify and hold harmless
Assignee for, from and against any actions, suits, proceedings or claims, and
all costs and expenses, including, without limitation, reasonable attorneys’
fees, incurred in connection therewith, based upon or arising out of any breach
or alleged breach of the Ground Lease or out of any other facts connected with
the Ground Lease, occurring or alleged to have occurred before the Assignment
Date.

This Assignment shall inure to the benefit of and shall be binding upon the
parties hereto and their respective successors and assigns. This Assignment
shall be construed according to Texas law and may be executed in counterparts,
which taken together shall constitute one original instrument.

 

2



--------------------------------------------------------------------------------

ASSIGNOR:

 

FSP PHOENIX TOWER LIMITED PARTNERSHIP,

a Texas limited partnership

 

By: FSP Phoenix Tower LLC,

a Delaware limited liability company, its general partner

By:

 

 

Name:

 

 

Title:

 

 

ASSIGNEE:

                                         , a
                                             

By:

 

 

Name:

 

 

Title:

 

 

 

3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF MASSACHUSETTS    :       : ss    COUNTY OF MIDDLESEX    :   

On this          day of             , 2012, before me, the undersigned notary
public, personally appeared              [NAME OF INDIVIDUAL],             
[INSERT TITLE] of              [INSERT NAME OF ENTITY], a              [INSERT
STATE OF ENTITY FORMATION AND TYPE OF ENTITY], proved to me through satisfactory
evidence of identification, which was personal knowledge of identity, to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that [she] [he] signed it voluntarily, as the act and deed of
said entity for its stated purpose.

ACKNOWLEDGMENT

 

STATE OF                                                          :    : ss
COUNTY OF                                      :

On this              day of             , 2012, before me, the undersigned
notary public, personally appeared              [NAME OF INDIVIDUAL],
             [INSERT TITLE] of              [INSERT NAME OF ENTITY], a
             [INSERT STATE OF ENTITY FORMATION AND TYPE OF ENTITY], proved to me
through satisfactory evidence of identification, which was personal knowledge of
identity, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that [she] [he] signed it voluntarily, as the
act and deed of said entity for its stated purpose.

 

1



--------------------------------------------------------------------------------

EXHIBIT M

Assignment of Parking Lease

ASSIGNMENT OF PARKING LEASE

This ASSIGNMENT OF PARKING LEASE (this “Assignment”) is hereby made as of this
             day of             , 2012 (the “Assignment Date”), by and between
FSP PHOENIX TOWER LIMITED PARTNERSHIP, a Texas limited partnership, with an
address at c/o Franklin Street Properties Corp., 401 Edgewater Place, Suite 200,
Wakefield, Massachusetts 01880 (“Assignor”) and             , a             ,
with an address at              (“Assignee”).

WITNESS that Assignor, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, has BARGAINED, SOLD, TRANSFERRED
and ASSIGNED, and by these presents does BARGAIN, SELL, TRANSFER and ASSIGN unto
Assignee all of Assignor’s rights as lessee under that certain Parking Lease
Agreement by and between Camden Property Trust (“Camden”), as landlord, and Utah
State Retirement Investment Fund, predecessor in interest to Assignor (“FSP”),
as tenant, dated as of April 30, 1998 (the “Parking Lease”).

The Assignee hereby assumes all of the burdens, terms, covenants, conditions and
obligations of Assignor as lessee under the Parking Lease.

Assignee further covenants and agrees to indemnify and hold harmless Assignor
for, from and against any actions, suits, proceedings or claims, and all costs
and expenses, including, without limitation, reasonable attorneys’ fees,
incurred in connection therewith, based upon or arising out of any breach or
alleged breach of the Parking Lease or out of any other facts connected with the
Parking Lease, occurring or alleged to have occurred from and after the
Assignment Date. Assignor covenants and agrees to indemnify and hold harmless
Assignee for, from and against any actions, suits, proceedings or claims, and
all costs and expenses, including, without limitation, reasonable attorneys’
fees, incurred in connection therewith, based upon or arising out of any breach
or alleged breach of the Parking Lease or out of any other facts connected with
the Parking Lease, occurring or alleged to have occurred before the Assignment
Date.

This Assignment shall inure to the benefit of and shall be binding upon the
parties hereto and their respective successors and assigns. This Assignment
shall be construed according to Texas law and may be executed in counterparts,
which taken together shall constitute one original instrument.

 

1



--------------------------------------------------------------------------------

ASSIGNOR:

 

FSP PHOENIX TOWER LIMITED PARTNERSHIP,

a Texas limited partnership

 

By: FSP Phoenix Tower LLC,

a Delaware limited liability company, its general partner

By:

 

 

Name:

 

 

Title:

 

 

ASSIGNEE:

                    , a                                          
               

By:

 

 

Name:

 

 

Title:

 

 

 

2



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

COMMONWEALTH OF MASSACHUSETTS    :    : ss COUNTY OF MIDDLESEX    :

On this              day of             , 2012, before me, the undersigned
notary public, personally appeared              [NAME OF INDIVIDUAL],
             [INSERT TITLE] of              [INSERT NAME OF ENTITY], a
             [INSERT STATE OF ENTITY FORMATION AND TYPE OF ENTITY], proved to me
through satisfactory evidence of identification, which was personal knowledge of
identity, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that [she] [he] signed it voluntarily, as the
act and deed of said entity for its stated purpose.

ACKNOWLEDGMENT

 

STATE OF                                                          :    : ss
COUNTY OF                                              :

On this              day of             , 2012, before me, the undersigned
notary public, personally appeared              [NAME OF INDIVIDUAL],
             [INSERT TITLE] of              [INSERT NAME OF ENTITY], a
             [INSERT STATE OF ENTITY FORMATION AND TYPE OF ENTITY], proved to me
through satisfactory evidence of identification, which was personal knowledge of
identity, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that [she] [he] signed it voluntarily, as the
act and deed of said entity for its stated purpose.

 

3



--------------------------------------------------------------------------------

EXHIBIT N

Assignment of Equipment Lease

 

DATE:                                     , 2012 ASSIGNOR:    FSP PHOENIX TOWER
LIMITED PARTNERSHIP, a Texas limited partnership ASSIGNEE:   
                    , a                                     

RECITALS:

WHEREAS, Assignor and Assignee have entered into that certain Purchase and Sale
Agreement dated as of             , 2012 (the “Purchase Agreement”), wherein
Assignor agreed to sell and Assignee agreed to buy certain real property
described in Exhibit A attached hereto and the improvements located thereon (the
“Property”); and

WHEREAS, Assignee desires to assume and Assignor desires to assign to Assignee
all of Assignor’s interest that certain Equipment Master Lease Agreement dated
January 12, 2011, between Mobilease, Inc. (“Equipment Lessor”) and Assignor,
related to certain fitness equipment, as more particularly described therein
(the “Lease”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

1. Assignment. Assignor conveys and assigns to Assignee all of Assignor’s right,
title and interest in and to the Lease from and after the date of conveyance of
the Property by Assignor to Assignee (the “Conveyance Date”).

2. Assumption. Assignee assumes and agrees to be bound by all of Assignor’s
liabilities and obligations pursuant to the Lease, and agrees to perform and
observe all of the covenants and conditions contained in the Lease from and
after the Conveyance Date.

3. Binding Effect. This Assignment shall inure to the benefit of and shall be
binding upon the parties hereto and their respective successors and assigns.

4. Construction; Definitions. This Assignment shall be construed according to
Texas law. Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Purchase Agreement.

5. Counterparts. This Assignment may be executed in counterparts, which taken
together shall constitute one original instrument.

6. Non-Recourse. Assignee agrees that the liability of Assignor under this
Assignment, the Purchase Agreement, and any other agreement, document,
certificate or instrument delivered by Seller and Buyer, or under any law
applicable to the Property or this transaction, shall be limited as provided in
Section 10.2 of the Purchase Agreement.

 

4



--------------------------------------------------------------------------------

DATED as of the day and year first above written.

 

ASSIGNOR:

 

FSP PHOENIX TOWER LIMITED PARTNERSHIP,

a Texas limited partnership

 

By: FSP Phoenix Tower LLC,

a Delaware limited liability company, its general

partner

 

By:                                                                       
                           Name:                             
                                                              
Title:                                                                      
                        

 

ASSIGNEE:

 

                                                                       
                                , a                             
                                                                         

 

By:                                                                  
                               

Name:                                                                       
                     Title:                            
                                                                  

 

5



--------------------------------------------------------------------------------

EXHIBIT O

Ground Lessor Estoppel

Ground Lease Estoppel

TO:                                                      

 

RE: Ground Lease dated effective May 1, 1984 by and between Greenway Plaza,
Ltd., predecessor in interest to Crescent Real Estate Funding III, L.P.
(“Crescent”), as lessor, and Greenway Building Joint Venture, predecessor in
interest to FSP Phoenix Tower Limited Partnership (“FSP”), as lessee, as amended
by that certain First Amendment to Ground Lease dated as of June 1, 2004 (as
amended, the “Ground Lease”), which Ground Lease is evidenced by an Assignment
of Lease recorded under Harris County Clerk’s No. K347663, as further assigned
by instruments recorded under File Nos. R724673, R906155 and V029750, and a
Notice of First Amendment to Ground Lease.

Ladies and Gentlemen:

You have advised Crescent that FSP proposes to sell that certain real property
and improvements thereon known as Phoenix Tower, 3200 Southwest Freeway,
Houston, Texas, to              and simultaneously assign FSP’s interest in the
Ground Lease to              pursuant to Section 9.2 of the Ground Lease. In
connection therewith, the undersigned is hereinbelow giving you its estoppel
certificate, as contemplated under Section 11.1 of the Ground Lease, as follows:

 

1. The Ground Lease is in full force and effect as executed, except as amended
or modified by that certain First Amendment to Ground Lease dated June 1, 2004,
and by assignments of Lessee’s interest in the Ground Lease dated, December 30,
1985, December 14, 1995, April 30, 1996 and May 4, 2001, copies of which are
attached hereto and which contain all of the understandings and agreements by
and between Crescent and             .

 

2. The commencement date of the term of the Ground Lease is February 15, 1984,
and the expiration date is February 28, 2014.

 

3. The undersigned has not entered into any lease, assignment or any other
agreement transferring any of its interest in the Ground Lease or the Premises
(as defined in the Ground Lease) except to the extent pledged and/or
collaterally assigned to its mortgagee(s) under existing loans.

 

4. The Ground Lease provides for rent payable as follows:

 

  (a) Rent currently payable by              per month is as follows:



--------------------------------------------------------------------------------

Monthly Rent: $             ($             less $             (based on
$             for each of four (4) Parking Spaces currently used by Lessor))

Applicable Taxes (if any): None.



--------------------------------------------------------------------------------

  (b) No rent has been paid by FSP in advance under the Ground Lease except for
the monthly rent that became due for the current month. The monthly rent has
been paid through             .

 

5. To Crescent’s knowledge and belief, (a) FSP is not in default under any of
the provisions of the Ground Lease, and no event has occurred and no
circumstance exists which, with the passage of time or the giving of notice by
Crescent, or both, would constitute such a default, and (b) FSP has fully
performed all of its obligations under the Ground Lease.

 

6. To Crescent’s knowledge and belief, Crescent has fully performed all of its
obligations under the Ground Lease.

 

7. The assignment of FSP’s interest in the Ground Lease to              does not
constitute an Event of Default under the Ground Lease.

The undersigned acknowledges that the statements contained in this certificate
may be relied upon by FSP and              and shall be binding on Crescent and,
as a condition of which, FSP shall record an Assignment of Ground Lease in the
form attached as Exhibit A hereto by which             , as FSP’s assignee,
expressly assumes pursuant to Section 9.2 of the Ground Lease all of the
burdens, terms, covenants, conditions and obligations of FSP under the Ground
Lease.

IN WITNESS WHEREOF, the undersigned has executed and delivered this estoppel
certificate on this          day of             , 2012.

 

CRESCENT REAL ESTATE FUNDING III, L.P., a

Delaware limited partnership

By: CRE Management III Corp., a Delaware corporation, its general partner

By:                                                                      
                           

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT P

Parking Lease Estoppel

Parking Lease Estoppel

TO:                                         

 

RE: Parking Lease Agreement by and between Camden Property Trust (“Camden”), as
landlord, and Utah State Retirement Investment Fund, predecessor in interest to
FSP Phoenix Tower Limited Partnership (“FSP”), as tenant, dated as of April 30,
1998 (the “Parking Lease”)

Ladies and Gentlemen:

It is our understanding that FSP proposes to sell that certain real property and
improvements thereon known as Phoenix Tower, 3200 Southwest Freeway, Houston,
Texas, to              and simultaneously assign the Parking Lease to
             pursuant to Article V.B. of the Parking Lease. In connection
therewith, the undersigned is hereinbelow giving you its estoppel certificate,
as contemplated under Article XVI of the Parking Lease, and approving the form
of Assignment and Assumption of Lease, pursuant to which the Parking Lease is to
be assigned, as follows:

 

1. The Parking Lease is in full force and effect as executed, except as amended
or modified by that certain Memorandum of Lease Commencement dated February 15,
1999, and                     , which contain all of the understandings and
agreements by and between Camden and FSP.

 

2. The commencement date of the term of the Parking Lease is February 15, 1999,
and the expiration date is February 28, 2019.

 

3. The Parking Lease provides for rent payable as follows:

 

  (a) Rent currently payable by FSP per month is as follows:

Base Rent: $                         

 

  (b) No rent has been paid by FSP in advance under the Parking Lease except for
the minimum monthly rent that became due for the current month. The minimum
monthly rent and estimated operating expenses and taxes have been paid through
            .

 

4. FSP is currently leasing 190 parking spaces. FSP has the right to lease, in
addition to the parking spaces currently leased, 10 additional parking spaces.

 

5. The undersigned has not entered into any lease, assignment or any other
agreement transferring any of its interest in the Parking Lease or the Camden
Garage except as follows:                     



--------------------------------------------------------------------------------

6. To Camden’s knowledge, FSP is not in default under any of the provisions of
the Parking Lease, and no event has occurred and no circumstance exists which,
with the passage of time or the giving of notice by Camden, or both, would
constitute such a default. As of the date of this certificate, to Camden’s
knowledge, Landlord is not in default under any of the Parking Lease, and no
event has occurred and no circumstance exists which, with the passage of time or
the giving of notice by FSP, or both, would constitute such a default.

The undersigned acknowledges that the statements contained in this certificate
may be relied upon by FSP and              and shall be binding on Camden.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Estoppel
Certificate on this              day of             , 2012.

 

CAMDEN:

 

CAMDEN PROPERTY TRUST

By:                                                                      
                           

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT Q

Holdback Escrow Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.4

Due Diligence Items

[Attach schedule of documents contained in CBRE war room.]